Exhibit 10.2

 

EXECUTION COPY

 

 

U.S. $220,000,000

 

CREDIT AGREEMENT

 

Among

 

AQUILA, INC.,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto

 

and

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Joint Lead Arranger and Sole Bookrunner

 

CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arranger and Documentation Agent

 

LEHMAN BROTHERS INC.,
as Joint Lead Arranger and Syndication Agent

 

Dated as of September 20, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.

Certain Defined Terms

 

Section 1.02.

Other Definitional Provisions

 

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

 

 

 

Section 2.01.

Loans

 

Section 2.02.

Making Loans

 

Section 2.03.

Fees

 

Section 2.04.

Voluntary Prepayments of Loans

 

Section 2.05.

Mandatory Offers of Prepayment

 

Section 2.06. [a04-10717_1ex10d2.htm#Section2_06]

Repayment of Loans [a04-10717_1ex10d2.htm#Section2_06]

 

Section 2.07. [a04-10717_1ex10d2.htm#Section2_07]

Interest on Loans [a04-10717_1ex10d2.htm#Section2_07]

 

Section 2.08. [a04-10717_1ex10d2.htm#Section2_08]

Computation of Interest [a04-10717_1ex10d2.htm#Section2_08]

 

Section 2.09. [a04-10717_1ex10d2.htm#Section2_09]

Inability to Determine Interest Rate [a04-10717_1ex10d2.htm#Section2_09]

 

Section 2.10. [a04-10717_1ex10d2.htm#Section2_10]

Conversion of Loans [a04-10717_1ex10d2.htm#Section2_10]

 

Section 2.11. [a04-10717_1ex10d2.htm#Section2_11]

[Intentionally Omitted] [a04-10717_1ex10d2.htm#Section2_11]

 

Section 2.12. [a04-10717_1ex10d2.htm#Section2_12]

Increased Costs [a04-10717_1ex10d2.htm#Section2_12]

 

Section 2.13. [a04-10717_1ex10d2.htm#Section2_13]

Illegality [a04-10717_1ex10d2.htm#Section2_13]

 

Section 2.14. [a04-10717_1ex10d2.htm#Section2_14]

Payments [a04-10717_1ex10d2.htm#Section2_14]

 

Section 2.15. [a04-10717_1ex10d2.htm#Section2_15]

Taxes [a04-10717_1ex10d2.htm#Section2_15]

 

Section 2.16. [a04-10717_1ex10d2.htm#Section2_16]

Sharing of Payments, Etc. [a04-10717_1ex10d2.htm#Section2_16]

 

Section 2.17. [a04-10717_1ex10d2.htm#Section2_17]

Evidence of Debt [a04-10717_1ex10d2.htm#Section2_17]

 

Section 2.18. [a04-10717_1ex10d2.htm#Section2_18]

Use of Proceeds [a04-10717_1ex10d2.htm#Section2_18]

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT [a04-10717_1ex10d2.htm#ArticleIii]

 

 

 

Section 3.01. [a04-10717_1ex10d2.htm#Section3_01]

Conditions Precedent to Closing Date [a04-10717_1ex10d2.htm#Section3_01]

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES [a04-10717_1ex10d2.htm#ArticleIv]

 

 

 

Section 4.01. [a04-10717_1ex10d2.htm#Section4_01]

Representations and Warranties of the Borrower
[a04-10717_1ex10d2.htm#Section4_01]

 

 

 

 

ARTICLE V COVENANTS OF THE BORROWER [a04-10717_1ex10d2.htm#ArticleV]

 

 

 

Section 5.01. [a04-10717_1ex10d2.htm#Section5_01]

Affirmative Covenants [a04-10717_1ex10d2.htm#Section5_01]

 

Section 5.02. [a04-10717_1ex10d2.htm#Section5_02]

Negative Covenants [a04-10717_1ex10d2.htm#Section5_02]

 

 

 

 

ARTICLE VI EVENTS OF DEFAULT [a04-10717_1ex10d2.htm#ArticleVi]

 

 

 

Section 6.01. [a04-10717_1ex10d2.htm#Section6_01]

Events of Default [a04-10717_1ex10d2.htm#Section6_01]

 

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT [a04-10717_1ex10d2.htm#ArticleVii]

 

 

 

Section 7.01. [a04-10717_1ex10d2.htm#Section7_01]

Authorization and Action [a04-10717_1ex10d2.htm#Section7_01]

 

Section 7.02. [a04-10717_1ex10d2.htm#Section7_02]

Administrative Agent’s Reliance, Etc. [a04-10717_1ex10d2.htm#Section7_02]

 

 

i

--------------------------------------------------------------------------------


 

Section 7.03. [a04-10717_1ex10d2.htm#Section7_03]

CSFB and Affiliates [a04-10717_1ex10d2.htm#Section7_03]

 

Section 7.04. [a04-10717_1ex10d2.htm#Section7_04]

Lender Credit Decision [a04-10717_1ex10d2.htm#Section7_04]

 

Section 7.05. [a04-10717_1ex10d2.htm#Section7_05]

Indemnification [a04-10717_1ex10d2.htm#Section7_05]

 

Section 7.06. [a04-10717_1ex10d2.htm#Section7_06]

Successor Administrative Agent [a04-10717_1ex10d2.htm#Section7_06]

 

Section 7.07. [a04-10717_1ex10d2.htm#Section7_07]

Other Agents [a04-10717_1ex10d2.htm#Section7_07]

 

 

 

 

ARTICLE VIII MISCELLANEOUS [a04-10717_1ex10d2.htm#ArticleViii]

 

 

 

Section 8.01. [a04-10717_1ex10d2.htm#Section8_01]

Amendments, Etc. [a04-10717_1ex10d2.htm#Section8_01]

 

Section 8.02. [a04-10717_1ex10d2.htm#Section8_02]

Notices, Etc. [a04-10717_1ex10d2.htm#Section8_02]

 

Section 8.03. [a04-10717_1ex10d2.htm#Section8_03]

No Waiver; Remedies [a04-10717_1ex10d2.htm#Section8_03]

 

Section 8.04. [a04-10717_1ex10d2.htm#Section8_04]

Costs and Expenses [a04-10717_1ex10d2.htm#Section8_04]

 

Section 8.05. [a04-10717_1ex10d2.htm#Section8_05]

Right of Set-off [a04-10717_1ex10d2.htm#Section8_05]

 

Section 8.06. [a04-10717_1ex10d2.htm#Section8_06]

Binding Effect [a04-10717_1ex10d2.htm#Section8_06]

 

Section 8.07. [a04-10717_1ex10d2.htm#Section8_07]

Assignments and Participations [a04-10717_1ex10d2.htm#Section8_07]

 

Section 8.08. [a04-10717_1ex10d2.htm#Section8_08]

Confidentiality [a04-10717_1ex10d2.htm#Section8_08]

 

Section 8.09. [a04-10717_1ex10d2.htm#Section8_09]

Governing Law [a04-10717_1ex10d2.htm#Section8_09]

 

Section 8.10. [a04-10717_1ex10d2.htm#Section8_10]

Execution in Counterparts [a04-10717_1ex10d2.htm#Section8_10]

 

Section 8.11. [a04-10717_1ex10d2.htm#Section8_11]

Jurisdiction, Etc. [a04-10717_1ex10d2.htm#Section8_11]

 

Section 8.12. [a04-10717_1ex10d2.htm#Section8_12]

Waiver of Jury Trial [a04-10717_1ex10d2.htm#Section8_12]

 

Section 8.13. [a04-10717_1ex10d2.htm#Section8_13_SurvivalOfRepresentation]

Survival of Representations and Warranties
[a04-10717_1ex10d2.htm#Section8_13_SurvivalOfRepresentation]

 

Section 8.14. [a04-10717_1ex10d2.htm#Section8_14_Severability]

Severability [a04-10717_1ex10d2.htm#Section8_14_Severability]

 

Section 8.15. [a04-10717_1ex10d2.htm#Section8_15_Integration_]

Integration [a04-10717_1ex10d2.htm#Section8_15_Integration_]

 

Section 8.16. [a04-10717_1ex10d2.htm#Section8_16_Acknowledgement]

Acknowledgement [a04-10717_1ex10d2.htm#Section8_16_Acknowledgement]

 

 

Schedules

 

 

 

 

 

 

 

Schedule I [a04-10717_1ex10d2.htm#ScheduleICashEquivalents]

–

Cash Equivalents [a04-10717_1ex10d2.htm#ScheduleICashEquivalents]

 

Schedule II [a04-10717_1ex10d2.htm#ScheduleIiApplicableLendingOffices]

–

List of Applicable Lending Offices
[a04-10717_1ex10d2.htm#ScheduleIiApplicableLendingOffices]

 

Schedule III [a04-10717_1ex10d2.htm#ScheduleIiiPricingSchedule]

–

Pricing Schedule [a04-10717_1ex10d2.htm#ScheduleIiiPricingSchedule]

 

Schedule 4.01(d) [a04-10717_1ex10d2.htm#Schedule4_01d]

–

Consents, Authorizations, Filings [a04-10717_1ex10d2.htm#Schedule4_01d]

 

Schedule 4.01(i) [a04-10717_1ex10d2.htm#Schedule4_01i]

–

Material Subsidiaries [a04-10717_1ex10d2.htm#Schedule4_01i]

 

Schedule 5.01(n) [a04-10717_1ex10d2.htm#Schedule5_01n]

–

Extension Regulatory Approvals [a04-10717_1ex10d2.htm#Schedule5_01n]

 

Schedule 5.02(j) [a04-10717_1ex10d2.htm#Schedule5_02j]

–

Existing Debt [a04-10717_1ex10d2.htm#Schedule5_02j]

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A [a04-10717_1ex10d2.htm#ExhibitAFormOfTermPromissoryNote]

–

Form of Term Promissory Note
[a04-10717_1ex10d2.htm#ExhibitAFormOfTermPromissoryNote]

 

Exhibit B [a04-10717_1ex10d2.htm#ExhibitBFormOfNotice]

–

Form of Notice of Borrowing [a04-10717_1ex10d2.htm#ExhibitBFormOfNotice]

 

Exhibit C [a04-10717_1ex10d2.htm#ExhibitCFormOf]

–

Form of Closing Certificate [a04-10717_1ex10d2.htm#ExhibitCFormOf]

 

Exhibit D [a04-10717_1ex10d2.htm#ExhibitDFormOfAssignmentAndAccep]

–

Form of Assignment and Acceptance
[a04-10717_1ex10d2.htm#ExhibitDFormOfAssignmentAndAccep]

 

 

ii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of September 20, 2004 (this “Agreement”), among
AQUILA, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (the “Lenders”) and
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

1.             The Borrower has requested that the Lenders extend credit on an
unsecured basis to the Borrower in an aggregate principal amount of up to
$220,000,000 in the form of term loans.

 

2.             In consideration of the foregoing and the mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.01.          CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at The Bank of New York, ABA No.
02100018, Account No. 8900492627, Account Name: CSFB Agency Cayman, Reference:
Aquila or such other account as the Administrative Agent may designate from time
to time by notice to the Borrower and the Lenders.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of (including all directors and officers of such
Person), is controlled by, or is under common control with, such Person.  For
purposes of this definition, “control” of a Person shall mean the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by ownership of voting securities, by contract
or otherwise.

 

“Agreement” has the meaning specified in the first paragraph of this Agreement.

 

“Alternate Base Rate” means, on any particular date, a rate of interest per
annum equal to the higher of

 

(a)                                  the rate of interest most recently
announced by CSFB as its prime rate in effect at its principal office in New
York City; and

 

(b)                                 the Federal Funds Rate for such date plus
0.50%.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate Loan” means a Loan that bears interest as provided in
Section 2.07(a)(i).

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Loan and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

 

“Applicable Margin” means, for any day, with respect to any Alternate Base Rate
Loan or Eurodollar Rate Loan, as the case may be, the applicable rate per annum
determined pursuant to the Pricing Schedule.

 

“Applicable Prepayment Premium” means, in respect of any prepayment of the Loans
pursuant to Section 2.04, a prepayment premium equal to (1) during the time
period commencing on September 21, 2006 and ending on (and including) September
20, 2007, 2.5% of the aggregate principal amount of the Loans being prepaid, (2)
during the time period commencing on September 21, 2007 and ending on (and
including) September 20, 2008, 1.5% of the aggregate principal amount of the
Loans being prepaid or terminated and (3) thereafter, 0% of the aggregate
principal amount of the Loans being prepaid.

 

“Approved Fund” means an Affiliate of a Lender or any fund or similar investment
vehicle that is administered or managed by a Lender or an Affiliate of a Lender.

 

“Asset Sale Event” has the meaning specified in Section 2.05(b).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in the form of
Exhibit D hereto (or such other form as may be acceptable to the Administrative
Agent).

 

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Business” has the meaning specified in Section 4.01(p)(i).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that, when used in connection with a Eurodollar Rate Loan,
the term “Business Day” excludes any day on which banks are not open for
dealings in Dollars in the interbank market in London, England.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Cash Equivalents” means the cash equivalents specified on Schedule I.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following:

 

(a)           any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934) (i) shall have acquired beneficial
ownership of 40% or more of the aggregate outstanding classes of Capital Stock
having voting power in the election of directors of the Borrower or (ii) shall
obtain the power (whether or not exercised) to elect a majority of the
Borrower’s directors;

 

(b)           a majority of the Original Directors cease to constitute a
majority of the board of directors of the Borrower (unless replaced by
individuals nominated or proposed by the Original Directors); or

 

(c)           the Borrower shall be liquidated or dissolved.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 shall be satisfied or waived by the Required Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Compliance Certificate” has the meaning specified in Section 5.01(b)(ii).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower or any Subsidiary within the
meaning of Section 4001(a)(14) of ERISA or is part of a group which includes the
Borrower and which is treated as a single employer under Section 414 of the
Code.

 

“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent or any Lender in a writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Borrower, that is not acting in violation of
a confidentiality agreement with the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Assets” means on any date of determination, all amounts that are
or should, in accordance with GAAP, be included under assets on a Consolidated
balance sheet of any Person and its Subsidiaries determined in accordance with
GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, interest on
all Debt of the Borrower and its Subsidiaries, as determined on a consolidated
basis in accordance with GAAP (except excluding amortization of Debt issuance
costs).

 

“Consolidated Net Worth” means, as of any Covenant Compliance Date, the amount
of the common equity of the Borrower less accumulated other comprehensive gains
(or, if applicable, plus accumulated other comprehensive losses) as of such day,
determined on a consolidated basis in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (except excluding extraordinary gains
and losses).

 

“Contractual Obligation” means, with respect to the Domestic Utility Business
and the Telecommunications Business, any agreement, instrument or other
undertaking to which Borrower is a party or by which the Borrower or its
property is bound.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.10.

 

“Covenant Compliance Date” means the last date of each Fiscal Quarter.

 

“CSFB” means Credit Suisse First Boston, acting through its Cayman Islands
Branch.

 

“Debt” means, with respect to any Person, the aggregate principal amount of all
obligations that, in accordance with GAAP consistently applied and without
duplication, would be classified as debt on its Consolidated balance sheet;
provided, however, that with respect to the Borrower, “Debt” excludes
obligations to the extent that such obligations are cash collateralized.

 

“Debt Issuance Event” has the meaning specified in Section 2.05(c).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement for the giving of notice, the lapse of time
or both has been satisfied.

 

“Disposition” has the meaning specified in Section 2.05.

 

“Dollars” and “$” means dollars in the lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify by notice from such Lender to the Borrower and the Administrative Agent.

 

“Domestic Utility Business” means the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the United States.

 

“Domestic Utility Business Event” has the meaning specified in Section 2.05(a).

 

“EBITDA” means, for any period, the total of the following calculated without
duplication: (a) Consolidated Net Income (or loss) of the Domestic Utility
Business and the Telecommunications Business for such period plus (b)(i)
Consolidated Interest Expense, (ii) Federal, state, county and local income and
franchise Taxes, and (iii)

 

4

--------------------------------------------------------------------------------


 

depreciation, amortization, unallocated corporate costs and other non-cash
charges, in each case, of such Domestic Utility Business and the
Telecommunications Business for such period, but only to the extent deducted in
the determination of Consolidated Net Income of the Domestic Utility Business
and the Telecommunications Business for such period less (c) all expenses of the
Borrower not related to the Domestic Utility Business, the Telecommunications
Business or the business conducted by Aquila Merchant Services, Inc. and its
Subsidiaries (except excluding (x) extraordinary gains and losses, (y)
$8,500,000 of payments in connection with the recombination of the Borrower and
Aquila Merchant Services, Inc. and (z) fees and expenses related to the
Amendment No. 1 to the Existing Credit Agreement).

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, judgments, permits, licenses, registrations or authorizations or
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the health and safety of humans and other living
organisms as it relates to exposures to Materials of Environmental Concern,
protection of natural resources or the environment, including the manufacture,
distribution in commerce, and use of, or Release to the environment of,
Materials of Environmental Concern, as now or may at any time hereafter be in
effect.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Issuance Event” has the meaning specified in Section 2.05(d).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.

 

“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date which is two (2) Business
Days prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’

 

5

--------------------------------------------------------------------------------


 

Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided, however, that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Base Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date which is two (2) Business Days prior to the beginning of such Interest
Period.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify by notice from such Lender to the Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Loan, a rate per annum determined for such day
in accordance with the following formula:

 

 

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Requirements

 

“Eurodollar Rate Loan” means a Loan that bears interest as provided in Section
2.07(a)(ii).

 

“Eurodollar Reserve Requirements” means, for any day as applied to a Eurodollar
Rate Loan, the aggregate (without duplication) of the rates (expressed as a
decimal) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Existing Credit Agreement” means the Credit Agreement dated as of April 9,
2003, among the Borrower, the several banks and other financial institutions
from time to time party thereto, and Credit Suisse First Boston, acting through
its Cayman Islands Branch, as administrative agent, lead arranger and sole book
runner.

 

“Extension Regulatory Approvals” means the regulatory approvals specified on
Schedule 5.01(n).

 

6

--------------------------------------------------------------------------------


 

“Extension Regulatory Approval Notice” has the meaning specified in Section
5.01(n).

 

“Federal Funds Rate” means for any particular date, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent (in its individual capacity) on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter dated September 1, 2004 among the Borrower,
CSFB, Citigroup Global Markets Inc. and Lehman Brothers Inc.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Fiscal Quarter” means each consecutive three calendar month period ending March
31, June 30, September 30 or December 31 of any fiscal year.

 

“GAAP” has the meaning specified in Section 1.02.

 

“Governmental Authority” means any national government (United States or
foreign), any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any agency, authority,
instrumentality, or regulatory body of any thereof.

 

“Granting Bank” has the meaning specified in Section 8.07(h).

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person (including any reimbursement,
counter-indemnity or similar obligation), guaranteeing or in effect guaranteeing
any Indebtedness, lease, dividend or other similar obligation (the “primary
obligation”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth, liquidity or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term

 

7

--------------------------------------------------------------------------------


 

Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
Financing Lease obligations of such Person, (d) all obligations of such Person
under synthetic leases, tax retention operating leases, off-balance sheet loans
or other off-balance sheet financing products that, for tax purposes, are
considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP, (e) all indebtedness of such Person for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business), (f) all outstanding
reimbursement obligations of such Person in respect of outstanding letters of
credit, acceptances and similar obligations issued or created for the account of
such Person, (g) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof, and (h) all Guarantee Obligations of such Person and
(i) all Mandatory Redeemable Stock of the Borrower and Subsidiaries; provided,
however, that “Indebtedness” of the Borrower excludes liabilities or other
obligations to the extent cash collateralized.

 

“Indemnified Costs” has the meaning specified in Section 7.05.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Initial Maturity Date” means September 19, 2005.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” has the meaning specified in Section 4.01(j).

 

“Interest Period” means, for each Eurodollar Rate Loan, the period commencing on
the date of such Eurodollar Rate Loan or the date of the Conversion of any
Alternate Base Rate Loan into such Eurodollar Rate Loan and ending on the last
day of the period selected by the Borrower pursuant to the provisions in this
definition below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below, provided,
however, that if the Borrower fails to select the duration of such subsequent
period pursuant to the provisions below, such Eurodollar Rate Loan shall be
automatically converted to an Alternate Base Rate Loan on the last day of such
then expiring Interest Period.  The duration of each Interest Period shall be
one, two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(a)           the Borrower may not select any Interest Period that ends after
the Maturity Date;

 

8

--------------------------------------------------------------------------------


 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Loans shall be of the same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Investment” has the meaning specified in Section 5.02(h).

 

“Lenders” means the Lenders party hereto and each Person that becomes a party
hereto pursuant to Section 8.07.

 

“Lender Indemnitee” has the meaning specified in Section 7.05.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease having substantially the
same economic effect as any of the foregoing).

 

“Loans” has the meaning specified in Section 2.01.

 

“Loan Documents” means collectively, this Agreement, the Fee Letter, the Notes
(if any) and each other instrument or certificate (other than an Assignment and
Acceptance, pursuant to which the assignor therein sells and/or assigns an
interest under this Agreement) delivered to the Administrative Agent or the
Lenders hereunder or pursuant hereto (in each case as the same may be amended,
restated, supplemented, extended, renewed or replaced from time to time), and
“Loan Document” means any one of them.

 

“Mandatory Offer Prepayment Amount” means an amount equal to (a) 100% of the Net
Cash Proceeds received by the Borrower in connection with a Domestic Utility
Business Event; (b) 100% of the Net Cash Proceeds received by the Borrower in
connection with an Asset Sale Event, subject to the reinvestment provisions set
forth in Section 2.05; (c) (i) 100% of the Net Cash Proceeds received by the
Borrower or any of its Subsidiaries in connection with a Debt Issuance Event,
if, on the date of determination, the credit ratings assigned to the credit
facility evidenced by this Agreement are below Ba3 by Moody’s or below BB- by
S&P, or (ii) 50% of the Net Cash

 

9

--------------------------------------------------------------------------------


 

Proceeds received by the Borrower or any of its Subsidiaries in connection with
a Debt Issuance Event, if, on the date of determination, the credit ratings
assigned to the credit facility evidenced by this Agreement are Ba3 or higher by
Moody’s and BB- or higher by S&P; and (d) (i) 50% of the Net Cash Proceeds
received by the Borrower or any of its Subsidiaries in connection with an Equity
Issuance Event, if, on the date of determination, the credit ratings assigned to
the credit facility evidenced by this Agreement are below Ba3 by Moody’s or
below BB- by S&P, or (ii) 0% of the Net Cash Proceeds received by the Borrower
or any of its Subsidiaries in connection with an Equity Issuance Event, if, on
the date of determination, the credit ratings assigned to the credit facility
evidenced by this Agreement are Ba3 or higher by Moody’s and BB- or higher by
S&P.

 

“Mandatory Prepayment under the Existing Credit Agreement” means the mandatory
prepayment of all amounts due or outstanding under, and termination of
commitments under, the Existing Credit Agreement.

 

“Mandatory Redeemable Stock” means, with respect to any Person, any share of
such Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets, (i) at a fixed or determinable date, whether by
operation of a sinking fund or otherwise, (ii) at the option of any other Person
or (iii) upon the occurrence of a condition not solely within the control of
such Person such as a redemption required to be made utilizing future earnings,
or (b) convertible into Capital Stock which has the features set forth in clause
(a).

 

“Material Adverse Effect” shall mean any material adverse effect (a) on the
business, operations, property, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries (taken as a whole) or (b) on the legality,
validity or enforceability of this Agreement, any of the other Loan Documents,
or any of the rights or remedies of the Administrative Agent thereunder,
respectively.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any other pollutant,
contaminant, hazardous substance, hazardous waste, special waste, toxic
substance, radioactive material, or other compound, element, material or
substance in any form whatsoever (including products) regulated, restricted or
addressed by or under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Material Subsidiary” means, as at any time of determination, each Subsidiary of
the Borrower which, in the aggregate, as at the end of the Fiscal Quarter
immediately preceding such time of determination, has Consolidated Assets equal
to or greater than 10% of the total Consolidated Assets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, as determined in accordance
with GAAP; provided, that neither Aquila Merchant Services, Inc. nor any of its
Subsidiaries will constitute a Material Subsidiaries for the purpose of this
definition.

 

10

--------------------------------------------------------------------------------


 

“Maturity Date” means September 19, 2005; provided, however, that immediately
upon delivery by the Borrower to the Administrative Agent of notice in
accordance with Section 5.01(n) that the Extension Regulatory Approvals have
been obtained and so long as each such Extension Regulatory Approval is in form
and substance reasonably satisfactory to the Administrative Agent, the “Maturity
Date” shall be automatically extended to September 19, 2009.

 

“Maximum Amount” has the meaning specified in Section 2.05.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and its
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any of its ERISA Affiliates could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to any Reduction Event, an amount equal
to the cash proceeds from or in respect of such Reduction Event (including any
cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received), less (a) any investment
banking, auditing and legal fees, printing costs, rating agency fees and any
other fees and expenses reasonably incurred in respect of such Reduction Event,
(b) if such Reduction Event is a Disposition of assets, the amount of any
contractually required payments, including Debt, and associated costs which
become due and owing as a result of such Disposition, and (c) any taxes actually
paid or to be payable (as estimated by a senior financial or accounting officer
of the Borrower) in respect of such Reduction Event.

 

“Non-Recourse Debt” means either (a) Debt as to which the Borrower has no direct
or indirect liability whether as primary obligor, guarantor, surety, provider of
collateral security or through any other right or arrangement of any nature
(including any election by the holder of such indebtedness) providing direct or
indirect assurance of payment or performance of any such obligations in whole or
in part, or (b) Debt of the Borrower that funded the purchase or construction of
Domestic Utility Business assets, whereby the recourse of the lenders is limited
solely to the assets purchased or constructed with such Debt (and, therefore,
the lenders are not contractually entitled to recourse against the general
assets of the Borrower if an event of default were to occur with respect to such
Debt).

 

“Note” means a term promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.17, in
substantially the

 

11

--------------------------------------------------------------------------------


 

form of Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower
to such Lender resulting from the Loans made by such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Original Directors” means the individuals named to, and serving as directors
on, the Borrower’s board of directors on the date hereof.

 

“Other Taxes” has the meaning specified in Section 2.15(b).

 

“Patriot Act” has the meaning specified in Section 3.01(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

 

“Permitted Liens” means

 

(a)                                  Liens for taxes, assessments, governmental
charges or levies not yet due or which are being contested in good faith by
appropriate proceedings; provided, however, that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Consolidated
Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)                                 Landlord liens for rent not yet due and
payable and statutory Liens of carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other similar nonconsensual Liens imposed by law
arising in the ordinary course of business securing obligations which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 (i) deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business, and (ii) deposits to secure true operating leases, performance of
bids, trade contracts (other than for Debt), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which,
individually or in the aggregate, do not materially detract from the value of
any property (except immaterial property) subject thereto or materially
adversely interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries;

 

(f)                                    any attachment or judgment Lien not
constituting an Event of Default under Section 6.01(h);

 

12

--------------------------------------------------------------------------------


 

(g)                                 Liens granted in connection with (i) asset
sales or (ii) transactions designed to restructure or otherwise exit the
merchant contracts entered into by the Borrower or its Subsidiaries;

 

(h)                                 Liens on accounts receivables (and all
rights, titles, security and guarantees with respect thereto) of the Borrower
securing Indebtedness permitted to be outstanding pursuant to Section
5.02(j)(viii);

 

(i)                                     Liens on assets of the Borrower and
assets of the Borrower’s Subsidiaries, in each case, securing Indebtedness
permitted to be outstanding pursuant to Section 5.02(j)(iv),(v),(vii), (ix), or
(xi) and Section 5.02(k);

 

(j)                                     any Lien vested in any licensor or
permitter for obligations or acts to be performed, the performance of which
obligations or acts is required under licenses or permits, so long as the
performance of such obligations or acts is not delinquent or is being contested
in good faith and by appropriate proceedings;

 

(k)                                  Liens existing on the date hereof;

 

(l)                                     Liens securing reimbursement obligations
with respect to letters of credit (which either do not relate to Indebtedness or
relate to Indebtedness that has not been incurred in contravention of the terms
of this Agreement) that encumber documents and other property relating to the
letters of credit and the proceeds and products thereof; or

 

(m)                               Liens (i) on cash deposits in the nature of a
right to set off, banker’s liens, counterclaim on netting of cash amounts owed
arising in the ordinary course of business on deposit accounts, commodity
accounts or securities accounts or (ii) granted in connection with obligations
or liabilities of the Borrower that have been cash collateralized.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pricing Schedule” means the schedule attached as Schedule III.

 

“Properties” has the meaning specified in Section 4.01(p)(i).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

13

--------------------------------------------------------------------------------


 

“Reduction Event” means any Domestic Utility Business Event, Asset Sale Event,
Debt Issuance Event or Equity Issuance Event.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale Event to acquire, repair or construct assets useful to the Domestic Utility
Business.

 

“Release” means any release, pumping, pouring, emptying, injecting, escaping,
leaching, migrating, dumping, seepage, spill, leak, flow, discharge, disposal or
emission.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
other than those events for which the notice requirement has been waived under
applicable regulations.

 

“Required Lenders” means at any time Lenders owed more than 50% in interest of
the then aggregate unpaid principal amount of the Loans outstanding.

 

“Requirement of Law” as to any Person means the articles of organization and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including the Public Utility Holding Company Act
of 1935, as amended, any of the foregoing relating to public utilities and any
Environmental Law), in each case, applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Responsible Officer” means, with respect to a Person, the chairman of the board
of directors, the chief executive officer, the president, any vice-president or,
with respect to financial matters, the chief financial officer or treasurer of
such Person.

 

“Restricted Payments” has the meaning specified in Section 5.02(i).

 

“Revolving Credit Agreement” means that certain U.S. $110,000,000 Credit
Agreement dated as of the date hereof among the Borrower, the lenders party
thereto and CSFB, as administrative agent.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” means public reports, notices or other filings of the Borrower
filed with the SEC.

 

14

--------------------------------------------------------------------------------


 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any of its ERISA Affiliates and no Person other than such Borrower and its ERISA
Affiliates or (b) was so maintained and in respect of which any Borrower or any
of its ERISA Affiliates could reasonably be expected to have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“6.875% Senior Notes” means the 6.875% senior notes of the Borrower maturing on
October 1, 2004.

 

“St. Joseph Power & Light Indenture” means the Indenture of Mortgage and Deed of
Trust, dated as of April 1, 1946, among St. Joseph Light & Power Company, Harris
Trust and Savings Bank and Barlet Boder.

 

“Stated Maturity” means when used with respect to any Debt, the date or dates
specified in the instrument governing such Debt as the fixed date or dates on
which each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Debt, or any installment of interest thereon, is due and payable.

 

“SPC” has the meaning specified in 8.07(h).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the Capital Stock having ordinary voting power to elect a majority of the
Board of Directors of such corporation (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (ii) the interest in
the capital or profits of such partnership, joint venture or limited liability
company or (iii) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person (whether directly or
through one or more other subsidiaries) and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.  Unless
otherwise expressly stated herein, all references to any Subsidiary are to
direct or indirect Subsidiaries of the Borrower.

 

“Taxes” has the meaning specified in Section 2.15(a).

 

“Telecommunications Business” means the telecommunications business conducted by
Everest Global Technologies Group, LLC and its Subsidiaries.

 

“Total Capital” means on any date (a) Debt of the Borrower on such date plus (b)
Consolidated Net Worth as of the end of the most recent Fiscal Quarter.

 

“Type” shall mean as to any Loan, its nature as an Alternate Base Rate Loan or a
Eurodollar Rate Loan, as the context may require.

 

15

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Capital Stock (other than qualifying directors’ shares) is at the time owned by
such Person directly or indirectly through other Wholly Owned Subsidiaries.

 


SECTION 1.02.          OTHER DEFINITIONAL PROVISIONS.  UNLESS OTHERWISE
SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THEIR
RESPECTIVE DEFINED MEANINGS WHEN USED IN THE NOTES OR ANY CERTIFICATE OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO.

 

As used herein, in the Notes and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Borrower or any
Subsidiary not defined in Section 1.01 and accounting terms partly defined in
Section 1.01, to the extent not defined, shall have the respective meanings
given to them under United States generally accepted accounting principles as in
effect from time to time (“GAAP”).

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “or” shall not be exclusive.

 

Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE LOANS

 


SECTION 2.01.          LOANS.  EACH LENDER SEVERALLY AGREES, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, TO MAKE A TERM LOAN (EACH, A “LOAN”) TO THE
BORROWER ON THE CLOSING DATE IN A PRINCIPAL AMOUNT NOT TO EXCEED THE AMOUNT SET
FORTH OPPOSITE SUCH LENDER’S NAME ON THE SIGNATURE PAGES HEREOF.  THE LOANS (I)
AT THE OPTION OF THE BORROWER MAY BE INCURRED AND MAINTAINED AS, OR CONVERTED
INTO, ALTERNATE BASE RATE LOANS OR EURODOLLAR RATE LOANS IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND (II) SHALL BE REPAID OR PREPAID IN ACCORDANCE WITH THE
PROVISIONS HEREOF, BUT ONCE REPAID OR PREPAID, MAY NOT BE REBORROWED.

 


SECTION 2.02.          MAKING LOANS.     (A)  AS A CONDITION PRECEDENT TO
BORROWING OF THE LOANS HEREUNDER, THE BORROWER SHALL GIVE THE ADMINISTRATIVE
AGENT A NOTICE OF BORROWING (THE

 

16

--------------------------------------------------------------------------------


 


“NOTICE OF BORROWING”) ON OR PRIOR TO THE CLOSING DAY (WHICH NOTICE MUST BE
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON
THE CLOSING DATE), AND THE ADMINISTRATIVE AGENT SHALL GIVE TO EACH LENDER PROMPT
NOTICE THEREOF.  THE NOTICE OF BORROWING SHALL BE BY TELEPHONE, CONFIRMED
IMMEDIATELY IN WRITING, OR TELECOPIER OR TELEX IN SUBSTANTIALLY THE FORM OF
EXHIBIT B HERETO, SPECIFYING THEREIN THE REQUESTED (I) CLOSING DATE, (II) TYPE
OF LOANS COMPRISING THE BORROWING AND THE AGGREGATE AMOUNT OF THE BORROWING,
(III) REMITTANCE INSTRUCTIONS AND (IV) IN THE CASE OF A BORROWING CONSISTING OF
EURODOLLAR RATE LOANS, INITIAL INTEREST PERIOD FOR EACH SUCH LOAN.  IF NO
ELECTION AS TO TYPE OF LOANS IS SPECIFIED IN THE NOTICE OF BORROWING, THEN THE
LOANS SHALL BE ALTERNATE BASE RATE LOANS.  IF NO INTEREST PERIOD WITH RESPECT TO
EURODOLLAR RATE LOANS IS SPECIFIED IN THE NOTICE OF BORROWING, THEN THE BORROWER
SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH DURATION.  EACH
LENDER SHALL ON THE DATE REQUESTED BY THE BORROWER, BEFORE 11:00 A.M. (NEW YORK
CITY TIME), IN THE CASE OF A BORROWING TO BE COMPRISED OF EURODOLLAR RATE LOANS,
AND BEFORE 1:00 P.M. (NEW YORK CITY TIME), IN THE CASE OF A BORROWING TO BE
COMPRISED OF ALTERNATE BASE RATE LOANS, MAKE AVAILABLE FOR THE ACCOUNT OF ITS
APPLICABLE LENDING OFFICE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S ACCOUNT, IN SAME DAY FUNDS, SUCH LENDER’S RATABLE PORTION OF SUCH
BORROWING.  AFTER THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS AND UPON
FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 3.01, THE
ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE BORROWER IN THE
MANNER SPECIFIED BY THE BORROWER IN THE NOTICE OF BORROWING.


 

(b)           Anything in subsection (a) above to the contrary notwithstanding,
the Borrower may not select Eurodollar Rate Loans for the borrowing if the
obligation of the Lenders to make Eurodollar Rate Loans shall then be suspended
pursuant to Section 2.09 or 2.13 (and the borrowing shall be deemed to be
comprised of Alternate Base Rate Loans).

 

(c)           The Notice of Borrowing shall be irrevocable and binding on the
Borrower.  If the Notice of Borrowing specifies that the borrowing is to be
comprised of Eurodollar Rate Loans, the Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure by the Borrower to fulfill on or before the date specified in the Notice
of Borrowing the applicable conditions set forth in Section 3.01, including any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of such borrowing, when such Loan, as a result of such
failure, is not made on such date.

 

(d)           Unless the Administrative Agent shall have received written notice
from a Lender prior to the date of the borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of the borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at such time to the Loans and (ii)
in the case of such Lender, the Federal Funds Rate for the first three days and
Alternate Base Rate thereafter.

 

17

--------------------------------------------------------------------------------


 

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Loan as part of the
borrowing for purposes of this Agreement.

 

(e)           The failure of any Lender to make the Loan to be made by it as
part of the borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of the borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of the borrowing.

 

Section 2.03.          Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for its own account such fees specified in the Fee Letter
or as may from time to time be separately agreed between the Borrower and the
Administrative Agent.

 

(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for the benefit of the
parties entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 


SECTION 2.04.          VOLUNTARY PREPAYMENTS OF LOANS.  THE BORROWER SHALL NOT
HAVE THE RIGHT TO PREPAY THE LOANS PRIOR TO THE INITIAL MATURITY DATE. IN THE
EVENT THAT THE INITIAL MATURITY DATE IS EXTENDED BY THE BORROWER’S DELIVERY TO
THE ADMINISTRATIVE AGENT OF THE EXTENSION REGULATORY APPROVAL NOTICE, THE
BORROWER SHALL NOT HAVE THE RIGHT TO PREPAY THE LOANS UNTIL (AND INCLUDING)
SEPTEMBER 20, 2006.  AFTER SEPTEMBER 20, 2006, THE BORROWER WILL HAVE THE RIGHT,
UPON AT LEAST THREE (3) BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, TO
PREPAY THE LOANS, PROVIDED, HOWEVER, THAT (I) EACH PARTIAL PREPAYMENT SHALL BE
IN THE AGGREGATE AMOUNT OF $5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN
EXCESS THEREOF AND (II) THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE RATABLE BENEFIT OF THE LENDERS A PREPAYMENT PREMIUM EQUAL TO THE APPLICABLE
PREPAYMENT PREMIUM. EACH NOTICE OF PREPAYMENT DELIVERED PURSUANT TO THIS SECTION
2.04 SHALL SPECIFY THE DATE AND AMOUNT OF PREPAYMENT AND WHETHER SUCH PREPAYMENT
IS OF EURODOLLAR RATE LOANS, ALTERNATE BASE RATE LOANS OR A COMBINATION THEREOF,
AND, IN EACH CASE OF A COMBINATION THEREOF, THE AMOUNT ALLOCABLE TO EACH.  THE
ADMINISTRATIVE AGENT AGREES PROMPTLY TO NOTIFY THE LENDERS OF ANY NOTICE OF
PREPAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT.

 

Each prepayment of the Loans pursuant to this Section 2.04 shall be accompanied
by payment in full of, with respect to Eurodollar Rate Loans, accrued and unpaid
interest to such date on the amount prepaid, together with any additional
amounts owing pursuant to Section 8.04(c) and any outstanding fees and expenses
due and owing with respect to the amount prepaid.

 


SECTION 2.05.          MANDATORY OFFERS OF PREPAYMENT.  IF, AT ANY TIME, OR FROM
TIME TO TIME, AFTER THE DATE HEREOF:

 

(a)           the Borrower receives any Net Cash Proceeds in respect of any
conveyance, sale, lease, assignment, transfer or other disposition (including
any such transaction effected by way of merger or consolidation) (any such
transaction or series of such related transactions, a “Disposition”), by the
Borrower, of all or substantially all of the Domestic Utility Business in any
State of the United States of America or District of Columbia (each event, a
“Domestic Utility Business Event”);

 

18

--------------------------------------------------------------------------------


 


(B)           THE BORROWER RECEIVES NET CASH PROCEEDS IN EXCESS OF $15,000,000
IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS IN RESPECT OF (I) ANY
DISPOSITION BY THE BORROWER OF DOMESTIC UTILITY BUSINESS ASSETS (OTHER THAN
ACCOUNTS RECEIVABLE) OR (II) INSURANCE PROCEEDS, CONDEMNATION AWARDS (OR
PAYMENTS IN LIEU THEREOF) OR INDEMNITY PAYMENTS PAYABLE BY REASON OF THEFT,
LOSS, PHYSICAL DESTRUCTION OR DAMAGE, TAKING OR SIMILAR EVENT WITH RESPECT TO
DOMESTIC UTILITY BUSINESS ASSETS (EACH EVENT, AN “ASSET SALE EVENT”);


 


(C)           THE BORROWER OR ANY OF ITS SUBSIDIARIES RECEIVES ANY NET CASH
PROCEEDS IN RESPECT OF ISSUANCES OF DEBT, EXCLUDING DEBT PERMITTED TO BE
INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES PURSUANT TO SECTION 5.02(J)
OR SECTION 5.02(K) HEREOF (EACH EVENT, AN “DEBT ISSUANCE EVENT”); OR


 


(D)           THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE ANY NET CASH
PROCEEDS IN RESPECT OF THE SALE OF TREASURY OR AUTHORIZED (WHETHER PRIOR TO OR
AFTER OF THE DATE HEREOF) BUT UNISSUED SHARES OF THE CAPITAL STOCK OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN EQUITY INTERESTS OR WARRANTS,
RIGHTS OR OPTIONS ISSUED IN CONNECTION WITH THE EXERCISE BY A PRESENT OR FORMER
EMPLOYEE, OFFICER OR DIRECTOR UNDER A STOCK INCENTIVE PLAN, STOCK OPTION PLAN OR
OTHER EQUITY-BASED COMPENSATION PLAN OR ARRANGEMENT), EXCLUDING INVESTMENTS
PERMITTED UNDER SECTION 5.02(H) HEREOF (EACH EVENT, AN “EQUITY ISSUANCE EVENT”);


 

then, on or before the second Business Day immediately succeeding the date of
such receipt, the Borrower shall, by written notice to the Administrative Agent,
offer to apply an amount equal to the Mandatory Offer Prepayment Amount to the
prepayment of the Loans then outstanding to the extent and in the manner as
provided below in this Section 2.05.  No Lender shall be obligated to accept
such offer.  Any Lender may in its discretion accept such offer by written
notice to the Administrative Agent (which notice (y) must be received by the
Administrative Agent no later than 5:00 p.m.(New York City time) on the third
Business Day after the date the Administrative Agent received the Borrower’s
notice of such offer and (z) shall also state the maximum principal amount of
prepayment such Lender is willing to accept (such Lender’s “Maximum Amount”)). 
Any Lender that shall have failed to respond to an offer described in this
Section 2.05 in the manner and by the time required above shall be deemed to
have rejected such offer.  The Administrative Agent shall promptly notify the
Borrower of each accepting Lender and its Maximum Amount.  On the fifth Business
Day after the date the Administrative Agent received the Borrower’s notice of
such offer, the Borrower shall prepay the Loans of the accepting Lenders pro
rata (based upon each accepting Lender’s Maximum Amount) in an aggregate amount
equal to the lesser of the Mandatory Offer Prepayment Amount and the aggregate
amount of all Maximum Amounts of the accepting Lenders.  No Applicable
Prepayment Premium shall be due to any accepting Lender as a result of such
mandatory prepayment of its Loan.  The Borrower may apply the portion of the
Mandatory Offer Prepayment Amount rejected by the Lenders as set forth in this
Section 2.05, if any, to voluntary prepay the Loans in accordance with Section
2.04.  Notwithstanding any other provisions set forth in this Section 2.05, with
respect to any Net Cash Proceeds received by the Borrower in connection with an
Asset Sale Event, the Borrower may (in lieu of applying the Net Cash Proceeds
toward the mandatory offer to prepay the Loans, as described above) elect to
reinvest the Net Cash Proceeds in the Domestic Utility Business by delivering to
the Administration Agent a Reinvestment Notice within two Business Days after
the receipt of the Net Cash Proceeds; provided, that if such Net Cash Proceeds
are not reinvested in the Domestic Utility Business within 180 days after

 

19

--------------------------------------------------------------------------------


 

the receipt thereof (or, if earlier, the date on which the Borrower determines
not to, or otherwise ceases to, reinvest in the Domestic Utility Business all or
any portion of the Net Cash Proceeds), the Borrower shall offer to apply such
amounts to the prepayment of the Loans then outstanding in the manner provided
above.

 

Each prepayment of the Loans pursuant to this Section 2.05 shall be accompanied
by payment in full of, with respect to Eurodollar Rate Loans, accrued and unpaid
interest to such date on the amount prepaid, together with any additional
amounts owing pursuant to Section 8.04(c) and any outstanding fees and expenses
due and owing with respect to the amount prepaid.

 


SECTION 2.06.          REPAYMENT OF LOANS.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS ON THE MATURITY DATE
THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS THEN OUTSTANDING.

 


SECTION 2.07.          INTEREST ON LOANS.  (A)  SCHEDULED INTEREST.  THE
BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN OWING TO
EACH LENDER FROM THE DATE OF SUCH LOAN UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID
IN FULL, AT THE FOLLOWING RATES PER ANNUM:


 

(I)            ALTERNATE BASE RATE LOANS.  DURING SUCH PERIODS AS SUCH LOAN IS
AN ALTERNATE BASE RATE LOAN, A RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF
(A) THE ALTERNATE BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE
MARGIN IN EFFECT FROM TIME TO TIME DETERMINED IN ACCORDANCE WITH THE PRICING
SCHEDULE, PAYABLE IN ARREARS QUARTERLY ON THE LAST BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER DURING SUCH PERIODS.

 

(II)           EURODOLLAR RATE LOANS.  DURING SUCH PERIODS AS SUCH LOAN IS A
EURODOLLAR RATE LOAN, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH INTEREST
PERIOD FOR SUCH LOAN TO THE SUM OF (A) THE EURODOLLAR RATE FOR SUCH INTEREST
PERIOD FOR SUCH LOAN PLUS (B) THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME
DETERMINED IN ACCORDANCE WITH THE PRICING SCHEDULE, PAYABLE IN ARREARS ON THE
LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS A DURATION OF
MORE THAN THREE MONTHS, ON EACH DAY THAT OCCURS DURING SUCH INTEREST PERIOD
EVERY THREE MONTHS FROM THE FIRST DAY OF SUCH INTEREST PERIOD AND ON THE DATE
SUCH EURODOLLAR RATE LOAN SHALL BE CONVERTED OR PAID IN FULL.

 


(B)           DEFAULT INTEREST.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE LOANS SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE
THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION 2.07 PLUS 2% FROM THE DATE OF OCCURRENCE OF SUCH EVENT OF
DEFAULT UNTIL THE DATE SUCH EVENT OF DEFAULT IS CURED OR WAIVED (AFTER AS WELL
AS BEFORE JUDGMENT).  IN ADDITION, SHOULD ANY INTEREST ON SUCH LOANS OR ANY FEES
OR OTHER AMOUNT (OTHER THAN PRINCIPAL) PAYABLE HEREUNDER NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST (TO THE EXTENT PERMITTED BY LAW IN THE CASE OF
INTEREST ON INTEREST) AT A RATE PER ANNUM AS DETERMINED PURSUANT TO THE
PRECEDING SENTENCE WHICH WOULD BE APPLICABLE TO AN ALTERNATE BASE RATE LOAN, IN
EACH CASE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL
(AFTER AS WELL AS BEFORE JUDGMENT).  INTEREST ACCRUING PURSUANT TO THIS SECTION
2.07(B) SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.

 

20

--------------------------------------------------------------------------------


 


SECTION 2.08.          COMPUTATION OF INTEREST.  (A)  THE ALTERNATE BASE RATE
INTEREST (WHEN CALCULATED BASED UPON THE PRIME RATE) SHALL BE CALCULATED ON THE
BASIS OF A 365/366 DAY YEAR AND ALL OTHER INTEREST SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT
SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE LENDERS OF EACH
DETERMINATION OF A EURODOLLAR RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN
RESULTING FROM A CHANGE IN THE ALTERNATE BASE RATE OR THE EURODOLLAR RESERVE
REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON
WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL, AS SOON AS
PRACTICABLE, NOTIFY THE BORROWER AND THE LENDERS OF THE EFFECTIVE DATE AND THE
AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.


 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE BORROWER, SHALL DELIVER TO THE
BORROWER A STATEMENT SHOWING IN REASONABLE DETAIL THE SUPPORTING CALCULATIONS
USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY INTEREST RATE DETERMINED BY
THE ADMINISTRATIVE AGENT.


 


SECTION 2.09.          INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE
FIRST DAY OF ANY INTEREST PERIOD:

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
REQUIRED LENDERS THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR
SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (AS CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING ITS AFFECTED
LOANS DURING SUCH INTEREST PERIOD,


 


THE ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO THE
BORROWER AND THE LENDERS AS SOON AS PRACTICABLE THEREAFTER (WHICH NOTICE SHALL
INCLUDE SUPPORTING CALCULATIONS IN REASONABLE DETAIL).  IF SUCH NOTICE IS GIVEN,
(I) ANY EURODOLLAR RATE LOAN REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH
INTEREST PERIOD SHALL BE MADE AS ALTERNATE BASE RATE LOANS, (II) ANY LOANS THAT
WERE TO HAVE BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO
EURODOLLAR RATE LOANS SHALL BE CONTINUED AS ALTERNATE BASE RATE LOANS AND (III)
ANY OUTSTANDING EURODOLLAR RATE LOANS SHALL BE CONVERTED, ON THE FIRST DAY OF
SUCH INTEREST PERIOD, TO ALTERNATE BASE RATE LOANS.  UNTIL SUCH NOTICE HAS BEEN
WITHDRAWN BY THE ADMINISTRATIVE AGENT, NO FURTHER EURODOLLAR RATE LOANS SHALL BE
MADE OR CONTINUED AS SUCH, NOR SHALL THE BORROWER HAVE THE RIGHT TO CONVERT
ALTERNATE BASE RATE LOANS TO EURODOLLAR RATE LOANS.


 


SECTION 2.10.          CONVERSION OF LOANS.  (A)  OPTIONAL CONVERSION.  THE
BORROWER MAY ON ANY BUSINESS DAY, UPON NOTICE GIVEN TO THE ADMINISTRATIVE AGENT
NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR
TO THE DATE OF THE PROPOSED CONVERSION AND SUBJECT TO THE PROVISIONS OF SECTIONS
2.09 AND 2.13, CONVERT ALL LOANS OF ONE TYPE OWED BY THE BORROWER INTO LOANS OF
THE OTHER TYPE; PROVIDED, HOWEVER, THAT ANY CONVERSION OF EURODOLLAR RATE LOANS
INTO ALTERNATE BASE RATE LOANS SHALL BE MADE ONLY ON THE

 

21

--------------------------------------------------------------------------------


 


LAST DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOANS.  EACH SUCH NOTICE
OF A CONVERSION SHALL, WITHIN THE RESTRICTIONS SPECIFIED ABOVE, SPECIFY (I) THE
DATE OF SUCH CONVERSION, (II) THE LOANS TO BE CONVERTED, AND (III) IF SUCH
CONVERSION IS INTO EURODOLLAR RATE LOANS, THE DURATION OF THE INITIAL INTEREST
PERIOD FOR SUCH LOANS.  EACH NOTICE OF CONVERSION SHALL BE IRREVOCABLE AND
BINDING ON THE BORROWER.


 


(B)           MANDATORY CONVERSION. (I) ON THE DATE ON WHICH THE AGGREGATE
UNPAID PRINCIPAL AMOUNT OF EURODOLLAR RATE LOANS SHALL BE REDUCED, BY PAYMENT OR
PREPAYMENT OR OTHERWISE, TO LESS THAN $5,000,000, SUCH LOANS SHALL AUTOMATICALLY
CONVERT INTO ALTERNATE BASE RATE LOANS, AND (II) UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, (X) EACH EURODOLLAR RATE LOAN WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A ALTERNATE BASE RATE LOAN AND (Y) THE OBLIGATION OF THE LENDERS TO
MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE LOANS SHALL BE SUSPENDED.


 


SECTION 2.11.          [INTENTIONALLY OMITTED]


 


SECTION 2.12.          INCREASED COSTS.  (A)  IF, DUE TO EITHER (I) THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION AFTER THE DATE HEREOF OR (II) THE COMPLIANCE WITH ANY GUIDELINE OR
REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT
HAVING THE FORCE OF LAW) ISSUED AFTER THE DATE HEREOF, THERE SHALL BE ANY
INCREASE IN THE COST TO ANY LENDER OF AGREEING TO MAKE OR MAKING, FUNDING OR
MAINTAINING EURODOLLAR RATE LOANS (EXCLUDING FOR PURPOSES OF THIS SECTION 2.12
ANY SUCH INCREASED COSTS RESULTING FROM (I) TAXES OR OTHER TAXES (AS TO WHICH
SECTION 2.15 SHALL GOVERN) AND (II) CHANGES IN THE BASIS OF TAXATION OF OVERALL
NET INCOME OR OVERALL GROSS INCOME BY THE UNITED STATES OR BY THE FOREIGN
JURISDICTION OR STATE UNDER THE LAWS OF WHICH SUCH LENDER IS ORGANIZED OR HAS
ITS APPLICABLE LENDING OFFICE OR ANY POLITICAL SUBDIVISION THEREOF), THEN THE
BORROWER AGREES TO PAY FROM TIME TO TIME, UPON DEMAND BY SUCH LENDER (WITH A
COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF SUCH LENDER ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH
LENDER FOR SUCH INCREASED COST PROVIDED, HOWEVER, THAT ANY LENDER CLAIMING
ADDITIONAL AMOUNTS UNDER THIS SECTION 2.12 SHALL USE REASONABLE EFFORTS
(CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO
DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE IF SUCH CHANGE WOULD AVOID THE
NEED FOR, OR REDUCE THE AMOUNT OF, SUCH INCREASED COST THAT MAY THEREAFTER
ACCRUE AND WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
INCREASED COST, SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH
LENDER, SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(B)           IF ANY LENDER DETERMINES THAT COMPLIANCE WITH ANY LAW OR
REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY ENACTED OR MADE AFTER THE DATE HEREOF (WHETHER OR NOT
HAVING THE FORCE OF LAW) AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED
OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER AND THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED BY OR BASED UPON
EXISTENCE OF SUCH LENDER’S COMMITMENT TO LEND HEREUNDER AND OTHER COMMITMENTS OF
THIS TYPE, THEN, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF SUCH LENDER (AS APPLICABLE), FROM TIME TO TIME AS SPECIFIED
BY SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER OR SUCH
CORPORATION (AS APPLICABLE) IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT
THAT SUCH LENDER

 

22

--------------------------------------------------------------------------------


 


REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE EXISTENCE
OF SUCH LENDER’S COMMITMENT TO LEND HEREUNDER.  A CERTIFICATE AS TO SUCH AMOUNTS
SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH LENDER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 2.12 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED, HOWEVER, THAT THE BORROWER SHALL
NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION 2.12 FOR ANY
INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN FOUR MONTHS PRIOR TO THE DATE
THAT SUCH LENDER NOTIFIES THE BORROWER OF THE CHANGE GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE FOUR-MONTH PERIOD
REFERRED TO ABOVE SHALL INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.13.          ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW AFTER THE DATE HEREOF
OR IN THE INTERPRETATION OR APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY
LENDER TO MAKE OR MAINTAIN EURODOLLAR LOANS AS CONTEMPLATED BY THIS AGREEMENT,
(A) THE COMMITMENT OF SUCH LENDER HEREUNDER TO MAKE EURODOLLAR LOANS, CONTINUE
EURODOLLAR LOANS AS SUCH AND CONVERT ALTERNATE BASE RATE LOANS TO EURODOLLAR
LOANS SHALL FORTHWITH BE SUSPENDED UNTIL SUCH CONDITION SHALL CEASE TO EXIST AND
(B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EURODOLLAR LOANS, IF ANY, SHALL BE
CONVERTED AUTOMATICALLY TO ALTERNATE BASE RATE LOANS ON THE RESPECTIVE LAST DAYS
OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR WITHIN SUCH
EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION OF A EURODOLLAR LOAN
OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
WITH RESPECT THERETO, THE BORROWER SHALL PAY TO SUCH LENDER SUCH AMOUNTS, IF
ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 8.04(C).

 


SECTION 2.14.          PAYMENTS.  (A)  THE BORROWER SHALL MAKE EACH PAYMENT
HEREUNDER, IRRESPECTIVE OF ANY RIGHT OF COUNTERCLAIM OR SET-OFF, NOT LATER THAN
12:00 NOON (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN U.S. DOLLARS TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ACCOUNT IN SAME DAY FUNDS. 
THE ADMINISTRATIVE AGENT WILL PROMPTLY THEREAFTER CAUSE TO BE DISTRIBUTED LIKE
FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST RATABLY (OTHER THAN
AMOUNTS PAYABLE PURSUANT TO SECTION 2.12, 2.15 OR 8.04(C)) TO THE LENDERS FOR
THE ACCOUNT OF THEIR RESPECTIVE APPLICABLE LENDING OFFICES, AND LIKE FUNDS
RELATING TO THE PAYMENT OF ANY OTHER AMOUNT PAYABLE TO ANY LENDER TO SUCH LENDER
FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE, IN EACH CASE TO BE APPLIED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  UPON ITS ACCEPTANCE OF AN
ASSIGNMENT AND ACCEPTANCE AND RECORDING OF THE INFORMATION CONTAINED THEREIN IN
THE REGISTER PURSUANT TO SECTION 8.07(C), FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, THE ADMINISTRATIVE AGENT SHALL MAKE
ALL PAYMENTS HEREUNDER AND UNDER THE NOTES IN RESPECT OF THE INTEREST ASSIGNED
THEREBY TO THE LENDER ASSIGNOR AND THE LENDER ASSIGNEE THEREUNDER ON A PRO RATA
BASIS SUBJECT TO ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS FOR PERIODS PRIOR
TO SUCH EFFECTIVE DATE.


 


(B)           EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER ANY PAYMENT
HEREUNDER OR UNDER THE NOTES SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A
BUSINESS DAY, SUCH PAYMENT SHALL

 

23

--------------------------------------------------------------------------------


 


BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN
SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT, AS THE CASE MAY BE.


 


(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE
ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, AT THE FEDERAL FUNDS RATE.


 


SECTION 2.15.          TAXES.  (A)  ANY AND ALL PAYMENTS BY THE BORROWER TO OR
FOR THE ACCOUNT OF ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER, UNDER THE
NOTES, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
SHALL BE MADE, IN ACCORDANCE WITH SECTION 2.14 OR THE APPLICABLE PROVISIONS OF
SUCH OTHER DOCUMENTS, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL
PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS,
AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER
AND THE ADMINISTRATIVE AGENT, TAXES IMPOSED ON ITS OVERALL NET INCOME AND
MINIMUM TAXES, ALTERNATIVE MINIMUM TAXES, DOING BUSINESS TAXES, FRANCHISE TAXES
AND VALUE ADDED TAXES IMPOSED ON IT IN LIEU OF NET INCOME TAXES, BY THE
JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS
THE CASE MAY BE) IS ORGANIZED (FEDERAL OR STATE) OR DOING BUSINESS OR ANY
POLITICAL SUBDIVISION THEREOF AND, IN THE CASE OF EACH LENDER, TAXES IMPOSED ON
ITS OVERALL NET INCOME AND MINIMUM TAXES, ALTERNATIVE MINIMUM TAXES, DOING
BUSINESS TAXES, FRANCHISE TAXES AND VALUE ADDED TAXES IMPOSED ON IT IN LIEU OF
NET INCOME TAXES, BY THE JURISDICTION OF SUCH LENDER’S APPLICABLE LENDING OFFICE
(FEDERAL OR STATE) (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES, WITHHOLDINGS AND LIABILITIES IN RESPECT OF PAYMENTS HEREUNDER OR UNDER
THE NOTES BEING HEREINAFTER REFERRED TO AS “TAXES”).  IF THE BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER OR UNDER ANY NOTE OR ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER TO
ANY LENDER OR THE ADMINISTRATIVE AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED
AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.15) SUCH
LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER AGREES TO PAY ANY PRESENT OR FUTURE
STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR
SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER, UNDER THE NOTES, ANY
OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER OR FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR OTHERWISE WITH
RESPECT TO, THIS AGREEMENT, THE NOTES, ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER IMPOSED BY THE JURISDICTION UNDER THE LAWS
OF WHICH THE BORROWER IS ORGANIZED OR OPERATES OR ANY POLITICAL SUBDIVISION
THEREOF, OR

 

24

--------------------------------------------------------------------------------


 


BY THE JURISDICTION IN WHICH THE BORROWER’S PRINCIPAL OFFICE IS LOCATED OR FROM
WHICH ANY PAYMENTS HEREUNDER ARE MADE (HEREINAFTER REFERRED TO AS “OTHER
TAXES”).


 


(C)           THE BORROWER WILL INDEMNIFY EACH LENDER AND THE ADMINISTRATIVE
AGENT FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING TAXES OF ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.15) IMPOSED ON OR PAID BY SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO. 
THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY SUCH INDEMNIFICATION BE DUE
EARLIER THAN FIVE BUSINESS DAYS AFTER SUCH LENDER OR THE ADMINISTRATIVE AGENT
(AS THE CASE MAY BE) HAS PAID SUCH TAXES OR OTHER TAXES; PROVIDED, FURTHER, THAT
ANY SUCH DEMAND SHALL BE ACCOMPANIED BY COPIES OF ALL WRITTEN CORRESPONDENCE TO
AND FROM THE APPLICABLE TAXING AUTHORITY RELATING TO SUCH PAYMENT AND A COPY OF
THE CALCULATION OF SUCH TAXES OR OTHER TAXES.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN
SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT TO THE EXTENT SUCH A RECEIPT IS ISSUED THEREFOR, OR OTHER WRITTEN PROOF
OF PAYMENT THEREOF THAT IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT. 
IN THE CASE OF ANY PAYMENT HEREUNDER, UNDER THE NOTES, ANY OTHER LOAN DOCUMENT
OR ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER BY OR ON BEHALF OF THE BORROWER
THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF THE
BORROWER BY A PAYOR THAT IS NOT A UNITED STATES PERSON, IF THE BORROWER
DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT THEREOF, THE BORROWER SHALL
FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO THE ADMINISTRATIVE AGENT, AT
SUCH ADDRESS, AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM TAXES.  FOR PURPOSES OF THIS
SUBSECTION (D) AND SUBSECTION (E), THE TERMS “UNITED STATES” AND “UNITED STATES
PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN SECTION 7701 OF THE CODE.


 


(E)           EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE
UNITED STATES, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT IN THE CASE OF EACH LENDER PARTY TO THIS AGREEMENT AS OF THE DATE
HEREOF OR ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT
BECOMES A LENDER IN THE CASE OF EACH OTHER LENDER, AND FROM TIME TO TIME
THEREAFTER AS REASONABLY REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG
AS SUCH LENDER REMAINS LAWFULLY ABLE TO DO SO), SHALL PROVIDE EACH OF THE
ADMINISTRATIVE AGENT AND THE BORROWER WITH TWO ORIGINAL INTERNAL REVENUE SERVICE
FORMS W-8BEN OR W-8ECI, AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER FORM
PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER IS
EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING TAX ON
PAYMENTS PURSUANT TO THIS AGREEMENT OR THE NOTES.  IF THE FORM PROVIDED BY A
LENDER AT THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES
A UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX
AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH
LENDER PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES,
WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED
FROM TAXES FOR PERIODS GOVERNED BY SUCH FORM; PROVIDED, HOWEVER, THAT, IF AT THE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER ASSIGNEE
BECOMES A PARTY TO THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS
UNDER SUBSECTION (A) IN RESPECT OF

 

25

--------------------------------------------------------------------------------


 


UNITED STATES WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN,
TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES
THAT MAY BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN
TAXES) UNITED STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE
LENDER ASSIGNEE ON SUCH DATE.  IF ANY FORM OR DOCUMENT REFERRED TO IN THIS
SUBSECTION (E) REQUIRES THE DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION
NECESSARY TO COMPUTE THE TAX PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF
BY INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI, THAT THE LENDER REASONABLY
CONSIDERS TO BE CONFIDENTIAL, THE LENDER SHALL GIVE NOTICE THEREOF TO THE
BORROWER AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH
CONFIDENTIAL INFORMATION.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SECTION 2.15(E) (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE IN
LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF, OCCURRING SUBSEQUENT TO
THE DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT ORIGINALLY WAS REQUIRED
TO BE PROVIDED, OR IF SUCH FORM, CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT
REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER SECTION 2.15(A) OR (C) WITH RESPECT TO TAXES IMPOSED BY
THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A
LENDER BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM,
CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH
STEPS AS SUCH LENDER SHALL REASONABLY REQUEST TO ASSIST THE LENDER TO RECOVER
SUCH TAXES (AND SUCH LENDER SHALL REIMBURSE THE BORROWER FOR REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE BORROWER IN CONNECTION THEREWITH).


 


(G)           ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION 2.15 SHALL USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL
POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
EURODOLLAR LENDING OFFICE IF THE MAKING OF SUCH A CHANGE WOULD AVOID THE NEED
FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT MAY THEREAFTER
ACCRUE AND WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.


 


(H)           IF ANY LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
ACTUALLY REALIZED, BY REASON OF A REFUND, DEDUCTION OR CREDIT OF ANY TAXES PAID
OR REIMBURSED BY THE BORROWER PURSUANT TO SUBSECTION (A) OR (C) ABOVE IN RESPECT
OF PAYMENTS HEREUNDER OR THE NOTES, A CURRENT MONETARY BENEFIT THAT IT WOULD
OTHERWISE NOT HAVE OBTAINED, AND THAT WOULD RESULT IN THE TOTAL PAYMENTS UNDER
THIS SECTION 2.15 EXCEEDING THE AMOUNT NEEDED TO MAKE SUCH LENDER WHOLE, SUCH
LENDER SHALL PAY TO THE BORROWER, WITH REASONABLE PROMPTNESS FOLLOWING THE DATE
ON WHICH IT REALIZED SUCH BENEFIT, AN AMOUNT EQUAL TO THE LESSER OF THE AMOUNT
OF SUCH BENEFIT OR THE AMOUNT OF SUCH EXCESS, IN EACH CASE NET OF ALL
OUT-OF-POCKET EXPENSES IN SECURING SUCH REFUND, DEDUCTION OR CREDIT, PROVIDED,
IN THE EVENT THAT ANY PORTION OF SUCH REFUND, DEDUCTION OR CREDIT IS
SUBSEQUENTLY DISALLOWED, THE BORROWER SHALL HOLD SUCH LENDER HARMLESS (ON AN
AFTER-TAX BASIS) FROM SUCH DISALLOWANCE.


 


SECTION 2.16.          SHARING OF PAYMENTS, ETC.  IF ANY LENDER SHALL OBTAIN ANY
PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF
SET-OFF, OR OTHERWISE) ON ACCOUNT OF THE LOANS OWING TO IT (OTHER THAN PURSUANT
TO SECTION 2.12, 2.15 OR 8.04(C)) IN EXCESS OF ITS RATABLE SHARE OF PAYMENTS ON
ACCOUNT OF THE LOANS OBTAINED BY ALL THE LENDERS, SUCH LENDER SHALL FORTHWITH
PURCHASE FROM THE OTHER LENDERS SUCH PARTICIPATIONS IN THE LOANS OWING TO THEM

 

26

--------------------------------------------------------------------------------


 


AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS
PAYMENT RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION
OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER, SUCH
PURCHASE FROM EACH LENDER SHALL BE RESCINDED AND SUCH LENDER SHALL REPAY TO THE
PURCHASING LENDER THE PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY TOGETHER
WITH AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION
OF (I) THE AMOUNT OF SUCH LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT
SO RECOVERED FROM THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR
PAYABLE BY THE PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED. 
THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER
LENDER PURSUANT TO THIS SECTION 2.16 MAY, TO THE FULLEST EXTENT PERMITTED BY
LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.

 


SECTION 2.17.          EVIDENCE OF DEBT.  (A)  EACH LENDER SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE
INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING FROM THE LOAN OWING TO
SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER IN RESPECT OF
LOANS.  THE BORROWER AGREES THAT UPON NOTICE BY ANY LENDER TO THE BORROWER (WITH
A COPY OF SUCH NOTICE TO THE ADMINISTRATIVE AGENT) TO THE EFFECT THAT A NOTE IS
REQUIRED OR APPROPRIATE IN ORDER FOR SUCH LENDER TO EVIDENCE (WHETHER FOR
PURPOSES OF PLEDGE, ENFORCEMENT OR OTHERWISE) THE LOANS OWING TO, OR TO BE MADE
BY, SUCH LENDER, THE BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH LENDER
A NOTE PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT OF THE LOANS OF
SUCH LENDER.


 


(B)           THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.07(D) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER, IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE DATE
AND AMOUNT OF THE BORROWING MADE HEREUNDER, THE TYPE OF LOANS AND, IF
APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO, (II) THE TERMS OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT, (III) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (IV) THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT FROM THE BORROWER HEREUNDER AND EACH LENDER’S SHARE
THEREOF.


 


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SUBSECTION (B) ABOVE, AND BY EACH LENDER IN ITS ACCOUNT OR
ACCOUNTS PURSUANT TO SUBSECTION (A) ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE
AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO, IN THE CASE OF THE REGISTER, EACH LENDER AND, IN THE CASE
OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT, ABSENT MANIFEST
ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE
REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.


 


SECTION 2.18.          USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS SHALL BE
AVAILABLE (A) FIRST, TO REPAY IN FULL (OR TO DEFEASE) ALL OF 6.875% SENIOR NOTES
AND (B) THEREAFTER, FOR GENERAL CORPORATE PURPOSES OF THE BORROWER AND ITS
SUBSIDIARIES.

 

27

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT


 


SECTION 3.01.          CONDITIONS PRECEDENT TO CLOSING DATE.  THE OBLIGATIONS OF
THE LENDERS TO MAKE LOANS SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH
EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH
SECTION 8.01):

 


(A)           DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF
THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (AND TO THE EXTENT SPECIFIED BELOW, TO EACH LENDER) IN FORM
AND SUBSTANCE:


 

(I)            EXECUTED COUNTERPARTS.  FROM EACH PARTY HERETO EITHER (A)
MULTIPLE COUNTERPARTS OF THIS AGREEMENT, SIGNED ON BEHALF OF SUCH PARTY OR (B)
WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE TO THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT;

 

(II)           CORPORATE DOCUMENTS.  (A) SUCH DOCUMENTS AND CERTIFICATES AS THE
ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST, CERTIFIED AS OF THE
CLOSING DATE AS COMPLETE AND CORRECT COPIES THEREOF BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER RELATING TO (1) THE ORGANIZATION, EXISTENCE
AND GOOD STANDING OF THE BORROWER, (2) THE AUTHORIZATION OF THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER OF THE LOAN DOCUMENTS AND OF THE
BORROWINGS HEREUNDER, AND (3) CERTIFICATES AS TO THE INCUMBENCY AND SIGNATURE OF
EACH INDIVIDUAL SIGNING THIS AGREEMENT AND ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED HEREBY ON BEHALF OF THE BORROWER;

 

(III)          FINANCIAL STATEMENTS.  (A) COPIES OF (X) THE AUDITED CONSOLIDATED
BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2003 AND
THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE PERIOD
ENDING AS OF SUCH DATE, AND (Y) THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF JUNE 30, 2004, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE PERIOD ENDING AS OF SUCH DATE; AND
(B) A PRO FORMA CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AS OF AND FOR THE
TWELVE-MONTH PERIOD ENDING JUNE 30, 2004, PREPARED AFTER GIVING EFFECT TO THE
MANDATORY PREPAYMENT UNDER THE EXISTING CREDIT AGREEMENT AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AS IF THE MANDATORY PREPAYMENT UNDER THE
EXISTING CREDIT AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY HAD
OCCURRED AS OF SUCH DATE (IN THE CASE OF SUCH BALANCE SHEET) OR AT THE BEGINNING
OF SUCH PERIOD (IN THE CASE OF SUCH OTHER FINANCIAL STATEMENTS), WHICH FINANCIAL
STATEMENTS SHALL NOT BE MATERIALLY INCONSISTENT WITH THE FORECASTS PREVIOUSLY
PROVIDED TO THE ADMINISTRATIVE AGENT; AND

 

(IV)          OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT
OR ANY LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT) MAY REASONABLY REQUEST.

 


(B)           [INTENTIONALLY OMITTED];


 


(C)           [INTENTIONALLY OMITTED];

 

28

--------------------------------------------------------------------------------


 


(D)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER IN OR PURSUANT TO THE LOAN DOCUMENTS (EXCEPT TO
THE EXTENT APPLICABLE TO AN EARLIER DATE) SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE;


 


(E)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE;


 


(F)            LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED,
WITH A COUNTERPART FOR EACH LENDER, THE EXECUTED LEGAL OPINIONS OF (I) LESLIE J.
PARRETTE, JR., GENERAL COUNSEL OF THE BORROWER AND (II) ABEL, BAND, RUSSELL,
COLLIER, PITCHFORD & GORDON, CHARTERED, COLORADO REGULATORY COUNSEL TO THE
BORROWER, DICKINSON, MACKAMAN, TYLER & HAGEN, P.C., IOWA REGULATORY COUNSEL TO
THE BORROWER, ANDERSON, BYRD, RICHESON, FLAHERTY & HENRICKS, L.L.P., KANSAS
REGULATORY COUNSEL TO THE BORROWER, DYKEMA GOSSETT, PLLC, MICHIGAN REGULATORY
COUNSEL TO THE BORROWER, MOSS & BARNETT, A PROFESSIONAL ASSOCIATION, MINNESOTA
AND SOUTH DAKOTA REGULATORY COUNSEL TO THE BORROWER, BRYDON, SWEARENGEN &
ENGLAND, P.C., MISSOURI REGULATORY COUNSEL TO THE BORROWER, BLACKWELL SANDERS
PEPER MARTIN LLP, NEBRASKA REGULATORY COUNSEL TO THE BORROWER, AND HOGAN &
HARTSON L.L.P., FEDERAL ENERGY REGULATORY COMMISSION COUNSEL TO THE BORROWER,IN
EACH CASE, DATED AS OF THE DATE HEREOF AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL;


 


(G)           CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CLOSING CERTIFICATE OF THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT C
HERETO, DATED AS OF THE CLOSING DATE;


 


(H)           “KNOW YOUR CUSTOMER” INFORMATION.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT, TITLE III OF PUB. L.
107-56 (SIGNED INTO LAW OCTOBER 26, 2001) (THE “PATRIOT ACT”).  SUCH
DOCUMENTATION SHALL INCLUDE EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT OF
THE LISTING OF CAPITAL STOCK OF THE BORROWER ON NEW YORK STOCK EXCHANGE;


 


(I)            CLOSING FEES AND EXPENSES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE FEES TO BE RECEIVED ON THE CLOSING DATE SEPARATELY AGREED TO
BETWEEN THE ADMINISTRATIVE AGENT AND THE BORROWER AND SHALL HAVE RECEIVED
REIMBURSEMENT OF ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE FEES
AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, SUBJECT TO LIMITATIONS
CONTAINED IN THE OTHER LOAN DOCUMENTS);


 


(J)            APPROVALS AND CONSENTS.  ALL REQUISITE GOVERNMENTAL AUTHORITIES
AND THIRD PARTIES SHALL HAVE APPROVED OR CONSENTED TO THE TRANSACTIONS
CONTEMPLATED HEREBY TO THE EXTENT REQUIRED AND ALL APPLICABLE APPEAL PERIODS
SHALL HAVE EXPIRED; AND


 


(K)           ADDITIONAL MATTERS.  ALL CORPORATE AND OTHER PROCEEDINGS, AND ALL
DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH

 

29

--------------------------------------------------------------------------------


 


OTHER APPROVALS, OPINIONS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT, ITS COUNSEL
OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLE REQUEST.


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01.          REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  TO
INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT AND
TO MAKE OR PARTICIPATE IN EXTENSIONS OF CREDIT HEREUNDER, THE BORROWER
REPRESENTS AND WARRANTS AS FOLLOWS:

 


(A)           FINANCIAL CONDITION.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AS OF DECEMBER 31, 2003 AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR ENDED ON SUCH DATE,
COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO THE LENDERS, PRESENT FAIRLY
THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT SUCH DATE, AND THE RESULTS OF THEIR OPERATIONS AND THEIR
RETAINED EARNINGS AND CASH FLOWS FOR EACH OF THE FISCAL PERIODS THEN ENDED.  ALL
SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES THERETO
RELATING TO THE UNAUDITED FINANCIALS, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED.


 


(B)           NO CHANGE.  SINCE DECEMBER 31, 2003, EXCEPT AS DISCLOSED TO THE
LENDERS THROUGH DOCUMENTS POSTED ON THE SYNDTRAK INTERNET WEBSITE FOR THIS
TRANSACTION PRIOR TO THE DATE HEREOF, OR DESCRIBED IN THE SEC REPORTS FILED
PRIOR TO THE DATE HEREOF, THERE HAS BEEN NO DEVELOPMENT OR EVENT WHICH HAS HAD,
OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH OF THE BORROWER
AND ITS SUBSIDIARIES (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (B) HAS THE
CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AND THE LEGAL RIGHT
TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT OPERATES AS LESSEE AND
TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, (C) IS DULY QUALIFIED
AS A FOREIGN CORPORATION OR LIMITED LIABILITY COMPANY AND IN GOOD STANDING UNDER
THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF
PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT TO
THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN
COMPLIANCE WITH ALL REQUIREMENTS OF LAW, EXCEPT TO THE EXTENT THAT THE FAILURE
TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(D)           CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  THE
BORROWER HAS THE CORPORATE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE,
DELIVER AND PERFORM THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND TO BORROW HEREUNDER.  THE BORROWER HAS TAKEN ALL NECESSARY
CORPORATE ACTION TO AUTHORIZE THE BORROWINGS ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT AND IN THE NOTES AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS.  NO CONSENT OR
AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT BY OR IN RESPECT OF, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER

 

30

--------------------------------------------------------------------------------


 


PERSON IS REQUIRED IN CONNECTION WITH THE BORROWINGS HEREUNDER, OR WITH THE
EXECUTION, DELIVERY OR PERFORMANCE BY THE BORROWER, OR WITH THE VALIDITY OR
ENFORCEABILITY AGAINST THE BORROWER OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OTHER THAN (I) AS SET FORTH ON SCHEDULE 4.01(D) OR (II) ANY CONSENTS,
AUTHORIZATIONS AND FILINGS IN CONNECTION WITH THE FOREGOING THAT, IF NOT
OBTAINED, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
ON THE CLOSING DATE, THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE
RECEIVED COMPLETE AND CURRENT COPIES OF ALL CONSENTS, AUTHORIZATIONS AND FILINGS
LISTED ON SCHEDULE 4.01(D), WHICH SUCH CONSENTS, AUTHORIZATIONS AND FILINGS
SHALL BE IN FULL FORCE AND EFFECT AS OF THE CLOSING DATE.  THIS AGREEMENT HAS
BEEN, AND EACH OTHER LOAN DOCUMENT WHEN EXECUTED AND DELIVERED WILL BE, DULY
EXECUTED AND DELIVERED ON BEHALF OF THE BORROWER.  THIS AGREEMENT, AND EACH
OTHER LOAN DOCUMENT WHEN EXECUTED AND DELIVERED WILL CONSTITUTE, A LEGAL, VALID
AND BINDING OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER, IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR
AT LAW).


 


(E)           NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE BORROWINGS HEREUNDER AND THE USE OF
THE PROCEEDS THEREOF, (I) WILL NOT VIOLATE THE ARTICLES OF INCORPORATION,
CHARTER OR BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY
SUBSIDIARY OR ANY OTHER MATERIAL REQUIREMENT OF LAW (II) WILL NOT VIOLATE ANY
CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY SUBSIDIARY WHICH VIOLATION COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (III) WILL NOT
ACCELERATE OR RESULT IN THE ACCELERATION OF ANY PAYMENT OBLIGATIONS OF THE
BORROWER OR SUCH SUBSIDIARY AND (IV) WILL NOT RESULT IN, OR REQUIRE, THE
CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE RESPECTIVE PROPERTIES OR
REVENUES OF THE BORROWER OR ANY SUCH SUBSIDIARY PURSUANT TO ANY SUCH REQUIREMENT
OF LAW OR CONTRACTUAL OBLIGATION.


 


(F)            NO MATERIAL LITIGATION.  EXCEPT AS DISCLOSED TO THE LENDERS
THROUGH DOCUMENTS POSTED ON THE SYNDTRAK INTERNET WEBSITE FOR THIS TRANSACTION
PRIOR TO THE DATE HEREOF OR DESCRIBED IN THE SEC REPORTS FILED PRIOR TO THE DATE
HEREOF, NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED BY OR AGAINST THE BORROWER OR ANY SUBSIDIARY OR AGAINST ANY OF THE
RESPECTIVE PROPERTIES OR REVENUES OF THE BORROWER OR ANY SUBSIDIARY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


(H)           OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR A VALID
LEASEHOLD, EASEMENT, LICENSE OR OTHER INTEREST IN, ALL ITS REAL PROPERTY, AND
GOOD TITLE TO, OR A VALID LEASEHOLD, EASEMENT, LICENSE OR OTHER INTEREST IN, ALL
ITS OTHER PROPERTY, EXCEPT FOR DEFECTS IN TITLE WHICH COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES IS SUBJECT TO NO LIEN OTHER THAN
PERMITTED LIENS.


 


(I)            SUBSIDIARIES.  SET FORTH ON SCHEDULE 4.01(I) ARE ALL MATERIAL
SUBSIDIARIES OF THE BORROWER.  SCHEDULE 4.01(I) CORRECTLY SETS FORTH, AS OF THE
DATE HEREOF, THE PERCENTAGE

 

31

--------------------------------------------------------------------------------


 


OWNERSHIP (DIRECT AND INDIRECT) OF THE BORROWER IN VOTING CAPITAL STOCK OR OTHER
VOTING EQUITY INTERESTS OF EACH MATERIAL SUBSIDIARY AND ALSO IDENTIFIES THE
DIRECT OWNER THEREOF.  ALL OUTSTANDING SHARES OF CAPITAL STOCK OF EACH MATERIAL
SUBSIDIARY OF THE BORROWER HAVE BEEN DULY AND VALIDLY ISSUED, ARE FULLY PAID AND
NON-ASSESSABLE AND HAVE BEEN ISSUED FREE OF ANY PREEMPTIVE RIGHTS.  EXCEPT AS
SET FORTH ON SCHEDULE 4.01(I), NO MATERIAL SUBSIDIARY HAS OUTSTANDING ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS CAPITAL STOCK OR OUTSTANDING
ANY RIGHT TO SUBSCRIBE FOR OR TO PURCHASE, OR ANY OPTIONS OR WARRANTS FOR THE
PURCHASE OR, OR ANY AGREEMENT PROVIDING FOR THE ISSUANCE (CONTINGENT OR
OTHERWISE) OF OR ANY CALLS, COMMITMENTS OR CLAIMS OF ANY CHARACTER RELATING TO,
ITS CAPITAL STOCK OR ANY STOCK APPRECIATION OR SIMILAR RIGHTS.


 


(J)            INTELLECTUAL PROPERTY.  EACH OF THE BORROWER AND ITS SUBSIDIARIES
OWNS, OR IS LICENSED TO USE, ALL PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS,
AND OTHER INTELLECTUAL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED EXCEPT FOR THOSE WHICH THE FAILURE TO OWN OR LICENSE COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (THE “INTELLECTUAL
PROPERTY”).  THE USE OF SUCH INTELLECTUAL PROPERTY BY THE BORROWER OR ANY
SUBSIDIARY DOES NOT INFRINGE ON THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH CLAIMS
AND INFRINGEMENTS THAT, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(K)           TAXES.  EACH OF THE BORROWER AND THE SUBSIDIARIES HAS FILED OR
CAUSED TO BE FILED ALL FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS WHICH ARE
REQUIRED TO BE FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES (INCLUDING
INTEREST AND PENALTIES) SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR
OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY
(OTHER THAN ANY TAX, FEE OR OTHER CHARGE THE AMOUNT OR VALIDITY OF WHICH IS
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE) OTHER THAN SUCH
TAXES DESCRIBED HEREIN OF WHICH THE FAILURE TO PAY OR FILE A RETURN WITH RESPECT
THERETO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;
AND NO TAX LIEN HAS BEEN FILED, AND, TO THE KNOWLEDGE OF THE BORROWER, NO CLAIM
IS BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE.


 


(L)            MARGIN STOCK.  (I)  THE BORROWER IS NOT ENGAGED IN THE BUSINESS
OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK
(WITHIN THE MEANING OF REGULATION U), AND NO PROCEEDS OF ANY EXTENSION OF CREDIT
HEREUNDER WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT
TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, EXCEPT IN
COMPLIANCE WITH APPLICABLE LAW AND REGULATIONS. (II) FOLLOWING APPLICATION OF
THE PROCEEDS OF EACH EXTENSION OF CREDIT HEREUNDER, NOT MORE THAN 25% OF THE
VALUE OF THE CONSOLIDATED ASSETS OF THE BORROWER AND ITS SUBSIDIARIES THAT ARE
SUBJECT TO THE PROVISIONS OF SECTION 5.02(D) WILL BE COMPRISED OF MARGIN STOCK.


 


(M)          HOLDING COMPANY; INVESTMENT COMPANY ACT; OTHER REGULATIONS.  THE
BORROWER IS NOT (A) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, OR (B) A “HOLDING COMPANY”, A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY”, AS EACH SUCH TERM IS DEFINED
IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 

32

--------------------------------------------------------------------------------


 


(N)           [INTENTIONALLY OMITTED].


 


(O)           ERISA.  NEITHER THE BORROWER NOR ANY SUBSIDIARY MAINTAINS,
CONTRIBUTES TO OR HAS MATERIAL OBLIGATIONS WITH RESPECT TO, ANY WELFARE PLAN (AS
DEFINED IN SECTION (3)(1) OF ERISA) WHICH PROVIDES BENEFITS TO EMPLOYEES AFTER
TERMINATION OF EMPLOYMENT OTHER THAN AS REQUIRED BY PART 6 OF TITLE I OF ERISA
OR SIMILAR STATE LAWS REGARDING CONTINUATION OF BENEFITS AND WHICH IN THE
AGGREGATE IS NOT UNDULY EXPENSIVE.  EACH PLAN HAS COMPLIED AND IS IN COMPLIANCE
IN ALL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE EXCEPT
WHERE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE BORROWER AND EACH SUBSIDIARY HAVE NOT BREACHED ANY OF THE
RESPONSIBILITIES, OBLIGATIONS OR DUTIES IMPOSED ON IT BY ERISA, THE CODE, OR
REGULATIONS PROMULGATED THEREUNDER WITH RESPECT TO ANY PLAN, WHICH BREACH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER
NOR ANY SUBSIDIARY NOR ANY FIDUCIARY OF ANY PLAN WHO IS AN OFFICER OR AN
EMPLOYEE OF THE BORROWER OR ANY SUBSIDIARY HAS ENGAGED IN A NONEXEMPT PROHIBITED
TRANSACTION DESCRIBED IN SECTION 406 OF ERISA OR 4975 OF THE CODE WITH RESPECT
TO A PLAN WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA)
CURRENTLY OR FORMERLY MAINTAINED OR CONTRIBUTED TO BY ANY COMMONLY CONTROLLED
ENTITY, NO LIABILITY EXISTS AND NO EVENT HAS OCCURRED WHICH COULD REASONABLY BE
EXPECTED TO SUBJECT THE BORROWER OR ANY SUBSIDIARY TO ANY LIABILITY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE BORROWER
OR ANY SUBSIDIARY HAS ANY LIABILITY, DIRECT OR INDIRECT, CONTINGENT (INCLUDING
ANY SUCH LIABILITY IN CONNECTION WITH A MULTIEMPLOYER PLAN) OR OTHERWISE, UNDER
TITLE IV OF ERISA OR UNDER SECTION 412 OF THE CODE WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(P)           ENVIRONMENTAL MATTERS.  EXCEPT AS DESCRIBED BY THE BORROWER IN THE
SEC REPORTS FILED PRIOR TO THE DATE HEREOF OR AS DISCLOSED TO THE LENDERS
THROUGH DOCUMENTS POSTED ON THE SYNDTRAK INTERNET WEBSITE FOR THIS TRANSACTION
PRIOR TO THE DATE HEREOF,


 

(I)            THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED BY THE
BORROWER OR ITS SUBSIDIARIES (THE “PROPERTIES”) AND ALL OPERATIONS AT THE
PROPERTIES ARE IN, AND HAVE BEEN IN, COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION IN, AT, UNDER,
FROM OR ABOUT THE PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW OR OTHER
CIRCUMSTANCE OR CONDITION, WITH RESPECT TO THE PROPERTIES OR THE BUSINESS
OPERATED BY THE BORROWER OR ITS SUBSIDIARIES, OR TO THE KNOWLEDGE OF THE
BORROWER, ANY PREDECESSOR OF ANY OF THEM (THE “BUSINESS”) WHICH IN EITHER CASE
COULD REASONABLY BE EXPECTED TO RESULT IN ANY CLAIMS, LIABILITY, INVESTIGATION
OR COST PURSUANT TO ANY ENVIRONMENTAL LAW AND TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)           NONE OF THE BORROWER OR ANY SUBSIDIARY, OR TO THE KNOWLEDGE OF
THE BORROWER, ANY PREDECESSOR OF ANY OF THEM, HAS RECEIVED ANY NOTICE OF
VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY
REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS, NOR DO THE BORROWER OR ANY
SUBSIDIARY HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE
RECEIVED OR IS BEING THREATENED, IN EACH CASE WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

33

--------------------------------------------------------------------------------


 

(III)          THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM ANY OF THE PROPERTIES, OR ARISING FROM OR
RELATED TO THE OPERATIONS OF THE BORROWER OR ANY SUBSIDIARY, OR TO THE KNOWLEDGE
OF THE BORROWER, ANY PREDECESSOR OF ANY OF THEM, IN CONNECTION WITH ANY OF THE
PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(Q)           INSURANCE.  ALL POLICIES OF INSURANCE OF ANY KIND OR NATURE
MAINTAINED BY OR ISSUED TO THE BORROWER OR ANY SUBSIDIARY, INCLUDING, WITHOUT
LIMITATION, POLICIES OF LIFE, FIRE, THEFT, PRODUCT LIABILITY, PUBLIC LIABILITY,
PROPERTY DAMAGE, OTHER CASUALTY, EMPLOYEE FIDELITY, WORKER’S COMPENSATION,
EMPLOYEE HEALTH AND WELFARE, TITLE, PROPERTY AND LIABILITY INSURANCE, ARE IN
FULL FORCE AND EFFECT IN ALL MATERIAL RESPECTS AND ARE OF A NATURE AND PROVIDE
SUCH COVERAGE AS IS CUSTOMARILY CARRIED BY COMPANIES OF SIMILAR SIZE AND
CHARACTER.


 


(R)            ACCURACY AND COMPLETENESS OF INFORMATION.  THE BORROWER HAS FILED
AS EXHIBITS TO SEC REPORTS, OR DISCLOSED TO THE LENDERS THROUGH DOCUMENTS POSTED
ON THE SYNDTRAK INTERNET WEBSITE FOR THIS TRANSACTION, IN EACH CASE PRIOR TO THE
DATE HEREOF, ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS
EXISTING ON THE DATE HEREOF THAT ARE OR, BUT FOR THE LAPSE OF TIME, WOULD BE
REQUIRED TO BE FILED BY THE BORROWER AS EXHIBITS TO ANY REPORT ON FORM 10-Q OR
10-K UNDER THE EXCHANGE ACT.  EXCEPT AS DESCRIBED BY THE BORROWER IN THE SEC
REPORTS FILED PRIOR TO THE DATE HEREOF OR AS DISCLOSED TO THE LENDERS THROUGH
DOCUMENTS POSTED ON THE SYNDTRAK INTERNET WEBSITE FOR THIS TRANSACTION PRIOR TO
THE DATE HEREOF, THERE ARE NO FACTS OR OTHER MATTERS KNOWN TO THE BORROWER THAT
ARE OR, BUT FOR THE LAPSE OF TIME, WOULD BE REQUIRED TO BE DISCLOSED BY THE
BORROWER ON A REPORT ON FORM 8-K UNDER THE EXCHANGE ACT.  NO REPORTS, FINANCIAL
STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER CONTAINED IN THE
LENDER PRESENTATION DATED SEPTEMBER 2004, DISCLOSED TO THE LENDERS THROUGH
DOCUMENTS POSTED ON THE SYNDTRAK INTERNET WEBSITE FOR THIS TRANSACTION, OR
OTHERWISE) IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR DELIVERED HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY, AND TAKEN
TOGETHER WITH OTHER INFORMATION SO FURNISHED) CONTAINS ANY MISSTATEMENT OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED, HOWEVER, THAT, WITH RESPECT TO FORWARD LOOKING
STATEMENTS, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME AND
NOTES THAT THERE CAN BE NO ASSURANCE THAT SUCH EXPECTATIONS, BELIEFS OR
PROJECTIONS WILL BE ACHIEVED OR ACCOMPLISHED AND THAT SUCH PROJECTIONS ARE
SUBJECT TO AN INCREASING DEGREE OF UNCERTAINTY AS THEY RELATE TO LATER PERIODS
OF TIME.


 


(S)           LEASEHOLDS, PERMITS, ETC.  THE BORROWER POSSESSES OR HAS THE RIGHT
TO USE, ALL LEASEHOLDS, EASEMENTS, FRANCHISES AND PERMITS AND ALL AUTHORIZATIONS
AND OTHER RIGHTS WHICH ARE MATERIAL TO AND NECESSARY FOR THE CONDUCT OF THE
BUSINESS, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH AUTHORIZATIONS AND OTHER
RIGHTS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
ALL THE FOREGOING ARE IN FULL FORCE AND EFFECT, AND EACH OF THE BORROWER AND THE
SUBSIDIARIES IS IN SUBSTANTIAL COMPLIANCE WITH THE FOREGOING WITHOUT ANY KNOWN
CONFLICT WITH THE VALID RIGHTS OF OTHERS, EXCEPT FOR SUCH NONCOMPLIANCE WITH THE
FOREGOING WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO EVENT HAS OCCURRED WHICH PERMITS, OR AFTER NOTICE OR LAPSE OF TIME
OR BOTH WOULD PERMIT, THE REVOCATION OR TERMINATION OF

 

34

--------------------------------------------------------------------------------


 


ANY SUCH LEASEHOLD, EASEMENT, FRANCHISE, LICENSE OR OTHER RIGHT, WHICH
TERMINATION OR REVOCATION, CONSIDERED AS A WHOLE, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(T)            LIABILITIES; CONTINGENT OBLIGATIONS.  THE BORROWER HAS NO
LIABILITIES OR OTHER OBLIGATIONS, INCLUDING CONTINGENT LIABILITIES, UNUSUAL
FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM
UNFAVORABLE COMMITMENTS OTHER THAN (I) AS SET FORTH IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 4.01(A), (II) THOSE WHICH ARE NOT REQUIRED TO BE
REFLECTED ON SUCH FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, (III) THOSE
LIABILITIES WHICH HAVE ARISEN IN THE ORDINARY COURSE SINCE THE DATE OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01(A) AND (IV) THOSE LIABILITIES
THAT IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(U)           LABOR MATTERS.  TO THE BORROWER’S KNOWLEDGE, THERE ARE NO DISPUTES
(I) TO WHICH THE BORROWER IS A PARTY, WHICH INVOLVES ANY GROUP OF EMPLOYEES, ANY
STRIKES OR WALKOUTS RELATING TO THE BUSINESS OF THE BORROWER OR (II) INVOLVING
THE EXPIRATION OR TERMINATION OF ANY LABOR CONTRACT TO WHICH THE BORROWER IS A
PARTY OR BY WHICH THE BORROWER IS BOUND, IN EITHER CASE, WHICH DISPUTE COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE V


 


COVENANTS OF THE BORROWER


 


SECTION 5.01.          AFFIRMATIVE COVENANTS.  THE BORROWER HEREBY AGREES THAT
FOR SO LONG AS ANY LOAN REMAINS OUTSTANDING AND UNPAID OR ANY OBLIGATION OF THE
BORROWER IS OWING TO ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT, THE BORROWER SHALL AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO:

 


(A)           FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
EACH LENDER:


 

(I)            AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH YEAR
AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, RETAINED
EARNINGS AND CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES AS OF THE END OF AND FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT
QUALIFICATION BY KPMG LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING; PROVIDED, HOWEVER, THAT THE SUBMISSION OF THE
BORROWER’S REPORT ON FORM 10-K SHALL SATISFY THE FOREGOING REQUIREMENTS; AND

 

(II)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN FORTY FIVE (45)
DAYS AFTER THE END OF EACH FISCAL QUARTER OF EACH FISCAL YEAR OF THE BORROWER,
THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS
AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES
FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH
QUARTER AND SETTING FORTH THE ACTUAL FIGURES FOR THE CORRESPONDING DATE OR
PERIOD IN THE PREVIOUS YEAR, CERTIFIED BY THE CHIEF FINANCIAL OFFICER

 

35

--------------------------------------------------------------------------------


 

OR TREASURER OF THE BORROWER AS BEING FAIRLY STATED IN ALL MATERIAL RESPECTS
(SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS); PROVIDED, HOWEVER, THAT THE
SUBMISSION OF THE BORROWER’S REPORT ON FORM 10-Q SHALL SATISFY THE FOREGOING
REQUIREMENTS,

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods.

 


(B)           CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE
AGENT:


 

(I)            CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 5.01(A)(I), A CERTIFICATE OF THE INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING
THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY EVENT OF
DEFAULT RESULTING FROM THE BORROWER’S FAILURE TO COMPLY WITH SECTION 5.02(A),
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

 

(II)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 5.01(A)(I) OR (II), A COMPLIANCE CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OR TREASURER OF THE BORROWER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “COMPLIANCE CERTIFICATE”) (I)
SHOWING COMPLIANCE BY THE BORROWER WITH THE COVENANTS CONTAINED IN SECTION
5.02(A) AND (II) SETTING FORTH THE DESCRIPTION OF ANY REDUCTION EVENT OCCURRING
DURING SUCH PERIOD AND THE AGGREGATE AMOUNT OF NET CASH PROCEEDS RECEIVED DURING
SUCH PERIOD WITH RESPECT TO ANY REDUCTION EVENT;

 

(III)          WITHIN TEN (10) DAYS AFTER THE FILING THEREOF, COPIES OF ALL
REPORTS WHICH THE BORROWER SENDS TO ANY OF ITS STOCKHOLDERS, AND COPIES OF ALL
REGISTRATION STATEMENTS, SEC REPORTS (OR, IN EACH CASE, ANY SUCCESSOR FORM)
WHICH THE BORROWER OR ANY SUBSIDIARY FILES WITH THE SEC OR ANY SUCCESSOR OR
ANALOGOUS GOVERNMENTAL AUTHORITY (OTHER THAN PUBLIC OFFERINGS OF SECURITIES
UNDER EMPLOYEE BENEFIT PLANS OR DIVIDEND REINVESTMENT PLANS); PROVIDED, HOWEVER,
THAT THE BORROWER SHALL HAVE SATISFIED THE FOREGOING REQUIREMENT AS TO ANY
REPORT UPON THE ADMINISTRATIVE AGENT RECEIVING SUCH REPORT FROM THE BORROWER IN
AN ELECTRONIC NOTIFICATION THEREOF TO THE ADMINISTRATIVE AGENT;

 

(IV)          PROMPTLY AFTER EITHER OF MOODY’S OR S&P HAS RAISED OR LOWERED THE
CREDIT RATING OF THE CREDIT FACILITY EVIDENCED BY THIS AGREEMENT, A NOTICE AS TO
SUCH EFFECT;

 

(V)           PROMPTLY SUCH OTHER INFORMATION THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY FROM TIME TO TIME REASONABLY REQUEST CONCERNING DATA, DOCUMENTATION
AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE
“KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS (INCLUDING
THE PATRIOT ACT), INCLUDING EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT OF
THE LISTING OF CAPITAL STOCK OF THE BORROWER ON THE NEW YORK STOCK EXCHANGE; AND

 

(VI)          PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 


(C)           PAYMENT AND PERFORMANCE OF OBLIGATIONS.  PERFORM IN ALL RESPECTS
ALL OF ITS OBLIGATIONS UNDER THE TERMS OF INDENTURES, MORTGAGES, SECURITY
AGREEMENTS AND OTHER AGREEMENTS

 

36

--------------------------------------------------------------------------------


 


EVIDENCING INDEBTEDNESS FOR MONIES BORROWED TO WHICH IT IS PARTY OR BOUND,
INCLUDING PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE
THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL TAXES, FEES OR OTHER CHARGES
IMPOSED ON IT OR ON ANY OF ITS PROPERTIES BY ANY GOVERNMENTAL AUTHORITY AND ALL
ITS OTHER OBLIGATIONS OF WHATEVER NATURE EXCEPT, IN EACH CASE, WHERE THE AMOUNT
OR VALIDITY THEREOF IS CURRENTLY BEING DILIGENTLY CONTESTED IN GOOD FAITH AND
RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE
BOOKS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, AS THE CASE MAY BE, OR WHERE
THE FAILURE TO PERFORM SUCH OBLIGATIONS COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)           MAINTENANCE OF EXISTENCE.  RENEW AND KEEP IN FULL FORCE AND EFFECT
ITS CORPORATE EXISTENCE, TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS
BUSINESS EXCEPT TO THE EXTENT SUCH FAILURE TO MAINTAIN COULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND COMPLY
WITH ALL CONTRACTUAL OBLIGATIONS EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY
THEREWITH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; PROVIDED, HOWEVER, THAT ANY SUBSIDIARY MAY
MERGE, CONSOLIDATE OR AMALGAMATE IN ACCORDANCE WITH SECTION 5.02(B)  (AND SUCH
TRANSACTION SHALL NOT CONSTITUTE A BREACH OF THIS SECTION 5.01(D)).


 


(E)           MAINTENANCE OF PROPERTY; INSURANCE.  KEEP ALL PROPERTY USEFUL AND
NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION (ORDINARY WEAR AND
TEAR, AND CASUALTIES, EXCEPTED), MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND
AGAINST AT LEAST SUCH RISKS AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL
AREA BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS, AND FURNISH TO THE
ADMINISTRATIVE AGENT, UPON REQUEST, FULL INFORMATION AS TO THE INSURANCE CARRIED
INCLUDING CERTIFIED COPIES OF POLICIES AND CERTIFICATES OF INSURANCE FROM A
NATIONALLY RECOGNIZED INSURANCE BROKER.


 


(F)            INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  KEEP
PROPER BOOKS OF RECORDS AND ACCOUNTS, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN
CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW SHALL BE MADE OF ALL DEALINGS
AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND PERMIT AFTER
REASONABLE NOTICE REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO
VISIT AND INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND MAKE ABSTRACTS FROM ANY
OF ITS BOOKS AND RECORDS AT ANY REASONABLE TIME AND AS OFTEN AS MAY REASONABLY
BE DESIRED, AND TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL
AND OTHER CONDITION OF THE BORROWER AND EACH SUBSIDIARY WITH OFFICERS AND
EMPLOYEES OF THE BORROWER AND SUCH SUBSIDIARY AND WITH THEIR INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS. ALL COSTS AND EXPENSES RELATING TO ANY SUCH
VISITATION AND INSPECTION (I) IN THE CASE OF A LENDER, SHALL BE BORNE BY SUCH
LENDER, AND (II) IN THE CASE OF THE ADMINISTRATIVE AGENT, SHALL BE BORNE BY THE
ADMINISTRATIVE AGENT UNLESS A DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING.


 

(g)           Notices  (i).  Within five (5) days after the Borrower knows with
respect to any notice under clause (A) or within ten (10) days with respect to
any other notice under this Section 5.01(g)(i), give notice to the
Administrative Agent and each Lender of:

 

(A)          THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

37

--------------------------------------------------------------------------------


 

(B)           ANY (X) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF THE BORROWER OR ANY SUBSIDIARY, OR (Y) LITIGATION, INVESTIGATION
OR PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN THE BORROWER OR ANY SUCH
SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY, WHICH IN EITHER CASE, IF NOT CURED OR
IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;

 

(C)           ANY MATERIAL LABOR DISPUTE TO WHICH THE BORROWER OR ANY SUBSIDIARY
MAY BECOME A PARTY AND WHICH INVOLVES ANY GROUP OF EMPLOYEES, ANY STRIKES OR
WALKOUTS RELATING TO ANY OF ITS PLANTS OR FACILITIES AND THE EXPIRATION OR
TERMINATION OF ANY LABOR CONTRACT TO WHICH THE BORROWER OR SUCH SUBSIDIARY IS A
PARTY OR BY WHICH THE BORROWER OR SUCH SUBSIDIARY IS BOUND AND WHICH DISPUTE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(D)          ANY LITIGATION OR PROCEEDING INSTITUTED AGAINST THE BORROWER WHICH,
IF ADVERSELY DETERMINED AGAINST THE BORROWER, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; OR

 

(E)           ALL WRITTEN CLAIMS, COMPLAINTS, NOTICES OR INQUIRIES RELATING TO
COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to this Section 5.01(g)(i) shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.  For the purposes of this Section 5.01(g)(i), the Borrower
shall be deemed to have knowledge when any officer of the Borrower charged with
responsibility for any matter that is the subject of such notice requirement
knows or should have known that such notice was required.

 

(II)           AT LEAST TWO (2) DAYS PRIOR TO SUCH EVENT (TO THE EXTENT
PRACTICABLE), GIVE NOTICE TO THE ADMINISTRATIVE AGENT OF THE OCCURRENCE OF (A)
ANY REDUCTION EVENT (OTHER THAN AN ASSET SALE EVENT) AND (B) ANY ASSET SALE
EVENT THE NET CASH PROCEEDS OF WHICH ARE (OR ARE SCHEDULED TO BE) IN EXCESS OF
$15,000,000.

 


(H)           COMPLIANCE WITH LAWS; ENVIRONMENTAL COMPLIANCE.  (I) COMPLY IN ALL
RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY (INCLUDING ENVIRONMENTAL LAWS AND ERISA), WHETHER NOW IN
EFFECT OR HEREAFTER ENACTED EXCEPT INSTANCES THAT COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (II) COMPLY AND
CAUSE ITS SUBSIDIARIES TO COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY AND CAUSE ITS SUBSIDIARIES TO OBTAIN
AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN AND CAUSE ITS SUBSIDIARIES
TO MAINTAIN ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR
PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND (III) CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL
ORDERS AND DIRECTIVES OF ALL

 

38

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT
THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE
PENDENCY OF SUCH PROCEEDINGS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(I)            ERISA.  ESTABLISH, MAINTAIN AND OPERATE AND CAUSE EACH OF ITS
SUBSIDIARIES TO ESTABLISH, MAINTAIN AND OPERATE ALL PLANS TO COMPLY IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE, AND ALL
OTHER APPLICABLE LAWS, AND THE REGULATIONS AND INTERPRETATIONS THEREUNDER AND
THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH PLANS EXCEPT TO
THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(J)            USE OF PROCEEDS.  USE THE PROCEEDS OF THE EXTENSION OF CREDIT
HEREUNDER SOLELY FOR THE PURPOSES SET FORTH IN SECTION 2.18, IN COMPLIANCE WITH
ALL REQUIREMENTS OF LAW.  THE BORROWER ACKNOWLEDGES THAT ONE OR MORE OF THE
LENDERS MAY TREAT ITS LOANS AS PART OF A TRANSACTION THAT IS SUBJECT TO TREASURY
REGULATION SECTION 301.6112-1, AND SUCH LENDER OR LENDERS, AS APPLICABLE, WILL
MAINTAIN THE LISTS AND OTHER RECORDS REQUIRED BY SUCH TREASURY REGULATION.


 


(K)           MARGIN STOCK.  NOT PERMIT THE AGGREGATE VALUE OF MARGIN STOCK (AS
DEFINED IN REGULATION U) AT ANY TIME OWNED OR HELD BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO EXCEED AN AMOUNT EQUAL TO 25% OF THE VALUE OF ALL CONSOLIDATED
ASSETS SUBJECT AT SUCH TIME TO ANY “ARRANGEMENT” (AS SUCH TERM IS USED IN THE
DEFINITION OF “INDIRECTLY SECURED” IN SECTION 221.2 OF REGULATION U).


 


(L)            MAINTAIN OWNERSHIP OF DOMESTIC UTILITY BUSINESS.  EXCEPT IN
CONNECTION WITH SALE OF ASSETS PERMITTED PURSUANT TO SECTION 5.02(G), MAINTAIN
OWNERSHIP, DIRECTLY (AND NOT THROUGH ANY SUBSIDIARY), OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE DOMESTIC UTILITY BUSINESS.


 


(M)          CREDIT RATINGS.  CAUSE MOODY’S AND S&P TO MAINTAIN LONG-TERM SENIOR
UNSECURED DEBT RATINGS WITH RESPECT TO THE CREDIT FACILITY EVIDENCED BY THIS
AGREEMENT.


 


(N)           EXTENSION REGULATORY APPROVALS.  UNDERTAKE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN THE EXTENSION REGULATORY APPROVALS AS PROMPTLY AS PRACTICABLE
AFTER THE CLOSING DATE AND UPON RECEIPT THEREOF, PROMPTLY DELIVER TO THE
ADMINISTRATIVE AGENT WRITTEN NOTICE AND EVIDENCE OF THE RECEIPT THEREOF (SUCH
NOTICE AND EVIDENCE, THE “EXTENSION REGULATORY APPROVAL NOTICE”).


 


SECTION 5.02.          NEGATIVE COVENANTS.  THE BORROWER HEREBY AGREES THAT FOR
SO LONG AS ANY LOAN REMAINS OUTSTANDING AND UNPAID OR ANY OBLIGATION IS OWING TO
ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, THE BORROWER SHALL NOT:

 


(A)           FINANCIAL COVENANTS.


 

(I)            TOTAL CAPITALIZATION.  PERMIT THE RATIO (EXPRESSED AS A
PERCENTAGE) OF DEBT OF THE BORROWER TO TOTAL CAPITAL TO EXCEED ON ANY COVENANT
COMPLIANCE DATE (A) FROM DECEMBER 31, 2004 THROUGH SEPTEMBER 31, 2007, 90%, (B)
FROM DECEMBER 31, 2007 THROUGH SEPTEMBER 30, 2008, 75%, (C) FROM DECEMBER 31,
2008 THROUGH JUNE 30, 2009, 70%, AND (D) THEREAFTER, 65%.

 

39

--------------------------------------------------------------------------------


 

(II)           EBITDA TO INTEREST EXPENSE.  PERMIT THE RATIO OF (A) EBITDA TO
(B) THE AGGREGATE AMOUNT OF CONSOLIDATED INTEREST EXPENSE ACCRUED ON DEBT OF THE
BORROWER ON ANY COVENANT COMPLIANCE DATE FOR THE PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS PRIOR TO SUCH COVENANT COMPLIANCE DATE, TO BE LESS THAN, IN
RESPECT OF ANY COVENANT COMPLIANCE DATE (1) FROM DECEMBER 31, 2004 TO SEPTEMBER
30, 2005, 1.0 TO 1.0, (2) FROM DECEMBER 31, 2005 TO SEPTEMBER 30, 2006, 1.1 TO
1.0, (3) FROM DECEMBER 31, 2006 TO SEPTEMBER 30, 2007, 1.3 TO 1.0, (4) FROM
DECEMBER 31, 2007 TO SEPTEMBER 30, 2008, 1.4 TO 1.0, (5) FROM DECEMBER 31, 2008
TO JUNE 30, 2009, 1.6 TO 1.0 AND (6) THEREAFTER, 1.8 TO 1.0.

 

(III)          DEBT TO EBITDA.  PERMIT THE RATIO OF (A) THE AGGREGATE PRINCIPAL
AMOUNT OF DEBT OF THE BORROWER ON ANY COVENANT COMPLIANCE DATE TO (B) EBITDA FOR
THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS PRIOR TO SUCH COVENANT COMPLIANCE
DATE, TO EXCEED ON ANY SUCH COVENANT COMPLIANCE DATE OCCURRING (I) DECEMBER 31,
2004 TO SEPTEMBER 30, 2005, 9.5 TO 1.0, (II) FROM DECEMBER 31, 2005 TO SEPTEMBER
30, 2006, 8.5 TO 1.0, (III) FROM DECEMBER 31, 2006 TO SEPTEMBER 30, 2007, 7.5 TO
1.0, (IV) FROM DECEMBER 31, 2007 TO SEPTEMBER 30, 2008, 6.0 TO 1.0, (V) FROM
DECEMBER 31, 2008 TO JUNE 30, 2009, 5.5 TO 1.0, AND (VI) THEREAFTER, 5.0 TO 1.0.

 

In the Compliance Certificate delivered pursuant to Section 5.01(b)(ii)
following the conclusion of the sale of any asset (other than accounts
receivable) material to the Borrower and used in the Domestic Utility Business
or the Telecommunications Business permitted by Section 5.02(g), the Borrower
shall calculate the financial covenants set forth in this Section 5.02(a) on a
pro forma basis. In calculating financial covenants on a pro-forma basis, the
Borrower will (A) exclude income, Debt and other charges associated with the
assets subject to such sale and (B) give effect to the application of the net
proceeds generated by such sale; provided, that if the Borrower has not applied
the net sale proceeds in the manner contemplated in the calculations made
pursuant to clause (B) prior to the immediately following Covenant Compliance
Date, the Borrower will not be permitted to continue to give effect to the
application of such net sale proceeds.

 


(B)           LIMITATION ON FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER,
CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR
SUFFER ANY LIQUIDATION OR DISSOLUTION), OR CONVEY, SELL, LEASE, ASSIGN, TRANSFER
OR OTHERWISE DISPOSE OF, ALL OR SUBSTANTIALLY ALL ITS PROPERTY, BUSINESS OR
ASSETS, EXCEPT ANY WHOLLY-OWNED SUBSIDIARY MAY BE MERGED OR CONSOLIDATED WITH OR
INTO THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING CORPORATION).


 


(C)           LIMITATION ON TRANSACTIONS WITH AFFILIATES.  EXCEPT FOR
TRANSACTIONS PROVIDING SERVICES (INCLUDING GROUP PURCHASES OF EQUIPMENT OR
ENERGY) AT COST TO ANY SUBSIDIARY OR AFFILIATE, ENTER INTO, OR PERMIT ANY
SUBSIDIARY TO ENTER INTO, ANY TRANSACTION, INCLUDING ANY PURCHASE, SALE, LEASE
OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE
UNLESS SUCH TRANSACTION IS UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO
THE BORROWER (OR SUCH SUBSIDIARY) THAN IT WOULD HAVE OBTAINED IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON WHICH IS NOT AN AFFILIATE.


 


(D)           LIMITATION ON LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
AND SHALL NOT PERMIT ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST,
ANY LIEN UPON ANY OF ITS

 

40

--------------------------------------------------------------------------------


 


PROPERTIES, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT
FOR PERMITTED LIENS.


 


(E)           AMENDMENTS OF ORGANIZATIONAL DOCUMENTS.  AMEND, MODIFY OR CHANGE,
OR PERMIT ANY SUBSIDIARY TO AMEND, MODIFY OR CHANGE, ITS ARTICLES OF
INCORPORATION OR BYLAWS IN ANY MANNER THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(F)            LIMITATION ON GUARANTEE OBLIGATIONS.  CREATE, INCUR, ASSUME OR
SUFFER TO EXIST, AND SHALL NOT PERMIT ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR
SUFFER TO EXIST, ANY GUARANTEE OBLIGATION EXCEPT:


 

(I)            GUARANTEES OF OBLIGATIONS TO THIRD PARTIES MADE IN THE ORDINARY
COURSE OF BUSINESS NOT RELATING TO DEBT;

 

(II)           GUARANTEE OBLIGATIONS EXISTING ON THE DATE HEREOF;

 

(III)          GUARANTEE OBLIGATIONS WHICH BY THEIR TERMS (EITHER MANDATORILY OR
AT THE UNFETTERED OPTION OF THE BORROWER) ARE PAYABLE SOLELY IN CAPITAL STOCK
(OTHER THAN MANDATORY REDEEMABLE STOCK) OF THE BORROWER PROVIDED THAT THE
BORROWER AGREES THAT SO LONG AS THIS AGREEMENT IS IN EFFECT TO CAUSE ANY PAYMENT
UNDER ANY SUCH OUTSTANDING OBLIGATION TO BE MADE ONLY IN SUCH CAPITAL STOCK; AND

 

(IV)          GUARANTEE OBLIGATIONS PERMITTED PURSUANT TO SECTION 5.02(J)(IX).

 


(G)           LIMITATION ON SALE OF ASSETS.  CONVEY, SELL, LEASE, ASSIGN,
TRANSFER OR OTHERWISE DISPOSE OF ANY OF, ITS PROPERTY, BUSINESS OR ASSETS
(INCLUDING TAX BENEFITS, RECEIVABLES AND LEASEHOLD INTERESTS), WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, EXCEPT:


 

(I)            FOR THE SALE OR OTHER DISPOSITION OF ANY PROPERTY THAT, IN THE
REASONABLE JUDGMENT OF THE BORROWER, HAS BECOME UNECONOMIC, OBSOLETE OR WORN
OUT, AND WHICH IS DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS;

 

(II)           FOR SALES OF INVENTORY MADE IN THE ORDINARY COURSE OF BUSINESS;

 

(III)          [INTENTIONALLY OMITTED];

 

(IV)          FOR SALES OR DISPOSITIONS OF ASSETS (INCLUDING ACCOUNTS
RECEIVABLES) BY THE BORROWER AFTER THE DATE HEREOF; PROVIDED, HOWEVER, THAT (A)
NO EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, (B) SUCH SALE OR
OTHER DISPOSITION SHALL BE MADE FOR FAIR SALE VALUE ON AN ARM’S-LENGTH BASIS,
(C) AT LEAST SEVENTY FIVE (75%) OF THE PURCHASE PRICE THEREFOR SHALL BE PAID IN
CASH AND SUCH CASH PORTION OF THE PURCHASE PRICE SHALL BE PAYABLE AT (OR PRIOR
TO) THE TIME OF SUCH DISPOSITION, (D) THE BORROWER USES THE NET CASH PROCEEDS
FOR GENERAL CORPORATE PURPOSES (INCLUDING DEBT RETIREMENT OR WORKING CAPITAL
PURPOSES) AND (E) THE BORROWER SHALL COMPLY WITH SECTION 2.05, IF APPLICABLE;

 

(V)           THAT THE BORROWER MAY CANCEL OR MAKE CHANGES OR ALTERATIONS IN OR
SUBSTITUTIONS FOR ANY AND ALL EASEMENTS, SERVITUDES, RIGHTS OF WAY AND SIMILAR
RIGHTS OR INTERESTS;

 

41

--------------------------------------------------------------------------------


 

(VI)          THAT THE BORROWER MAY GRANT EASEMENTS, GROUND LEASES OR
RIGHTS-OF-WAY IN, UPON, OVER OR ACROSS PROPERTY OR RIGHTS-OF-WAY, PROVIDED SUCH
GRANT SHALL NOT MATERIALLY IMPAIR THE USE OF THE PROPERTY OR RIGHTS-OF-WAY FOR
THE PURPOSES FOR WHICH SUCH PROPERTY OR RIGHTS-OF-WAY ARE HELD; OR

 

(VII)         FOR OPERATING LEASES ENTERED INTO ORDINARY COURSE OF BUSINESS.

 


(H)           LIMITATION ON INVESTMENTS, LOANS AND ADVANCES.  MAKE, AND SHALL
NOT PERMIT ANY SUBSIDIARY TO MAKE, ANY ADVANCE, LOAN, EXTENSION OF CREDIT
(EXCLUDING GUARANTEE OBLIGATIONS BUT INCLUDING ANY PAYMENT BY A GUARANTOR
THEREUNDER) OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY CAPITAL STOCK, BONDS,
NOTES, DEBENTURES OR OTHER SECURITIES OF, OR PURCHASE ALL OR A MATERIAL PART OF
A BUSINESS UNIT OR LINE OF BUSINESS OF (OR ALL OR SUBSTANTIALLY ALL THE ASSETS
OF), OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON (ANY OF THE FOREGOING, AN
“INVESTMENT”), EXCEPT:


 

(I)            (A) EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS
AND (B) INVESTMENTS (INCLUDING REINVESTMENTS THEREOF BY ANY INTERMEDIATE
SUBSIDIARY) TO THE EXTENT THE ULTIMATE PROCEEDS THEREOF ARE APPLIED TO
MAINTENANCE CAPITAL EXPENDITURES IN THE ORDINARY COURSE OF BUSINESS AND REQUIRED
TO COMPLY WITH SECTION 5.01(E) FOR MERCHANT GENERATION PLANTS OF ANY
WHOLLY-OWNED SUBSIDIARY;

 

(II)           [INTENTIONALLY OMITTED];

 

(III)          THE BORROWER MAY ACQUIRE ALL OR A MATERIAL PART OF ANY DOMESTIC
REGULATED BUSINESS, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF DEBT
INCURRED OR ASSUMED BY THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH SUCH
ACQUISITION (TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF
SUCH ACQUIRED PERSON) SHALL NOT EXCEED FIFTY PERCENT (50%) OF THE LESSER OF THE
FAIR VALUE OR COST OF SUCH ACQUIRED ASSETS (AND, TO THE EXTENT SUCH DEBT IS
INCURRED IN CONNECTION WITH SUCH ACQUISITION OR IN CONTEMPLATION OF SUCH
ACQUISITION, SUCH DEBT SHALL NOT HAVE A SCHEDULED MATURITY, OR REQUIRE ANY
PRINCIPAL PAYMENT PRIOR TO SIX MONTHS AFTER THE MATURITY DATE);

 

(IV)          THE BORROWER AND ITS SUBSIDIARIES MAY INVEST IN, ACQUIRE AND HOLD
CASH EQUIVALENTS;

 

(V)           THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE TRAVEL AND
ENTERTAINMENT ADVANCES, RELOCATION LOANS AND PAYROLL ADVANCES IN THE ORDINARY
COURSE OF BUSINESS TO OFFICERS AND EMPLOYEES OF THE BORROWER OR ANY SUCH
SUBSIDIARY;

 

(VI)          INVESTMENTS OF THE BORROWER OR ANY SUBSIDIARY EXISTING ON THE DATE
HEREOF AND THE RECEIPT OF ANY ADDITIONAL SECURITIES CONSTITUTING PAYMENTS IN
KIND ON SUCH EXISTING INVESTMENTS;

 

(VII)         INVESTMENTS IN OBLIGATIONS ARISING OUT OF BANKRUPTCY OF CUSTOMERS
AND SUPPLIERS;

 

(VIII)        SUBJECT TO 5.02(G), INVESTMENTS CONSISTING OF NON-CASH
CONSIDERATION RECEIVED IN CONNECTION WITH SALES OF ASSETS;

 

42

--------------------------------------------------------------------------------


 

(IX)           INVESTMENTS IN A WHOLLY-OWNED SUBSIDIARY OF BORROWER IN
FURTHERANCE OF THE WINDING DOWN OR EXITING OF THE OPERATIONS OF THE UNREGULATED
MERCHANT ENERGY BUSINESS OR OPERATIONS OF BORROWER AND ITS SUBSIDIARIES;

 

(X)            IN CONNECTION WITH CASH MANAGEMENT AND TAX EFFICIENT FINANCING OF
THE BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, INVESTMENTS BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER IN THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, PROVIDED THAT THE
PROCEEDS THEREOF SHALL NOT BE USED TO FINANCE ANY CAPITAL EXPENDITURE;

 

(XI)           OTHER INVESTMENTS OF THE BORROWER OR ANY SUBSIDIARY AFTER THE
DATE HEREOF OF NOT MORE THAN $30,000,000 IN THE AGGREGATE; AND

 

(XII)          INVESTMENTS THE BORROWER OR ANY SUBSIDIARY IS CONTRACTUALLY
OBLIGATED TO MAKE ON THE DATE HEREOF.

 


(I)            LIMITATION ON DIVIDENDS AND STOCK REPURCHASES.  DECLARE ANY
DIVIDENDS OTHER THAN DIVIDENDS PAID IN KIND ON ANY SHARES OF ANY CLASS OF
CAPITAL STOCK OF THE BORROWER, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART
ASSETS FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION,
RETIREMENT OR OTHER ACQUISITION OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF
THE BORROWER, WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER
DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH
OR PROPERTY OR IN OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (ALL OF
THE FOREGOING BEING REFERRED TO HEREIN AS “RESTRICTED PAYMENTS”); EXCEPT THAT
THE BORROWER MAY MAKE RESTRICTED PAYMENTS ON OR WITH RESPECT TO ITS CAPITAL
STOCK SO LONG AS, AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENTS, (I) NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR SHALL
RESULT THEREFROM AND (II) THE BORROWER’S SENIOR UNSECURED CREDIT RATING IS AT
LEAST BA2 BY MOODY’S AND BB BY S&P.


 


(J)            LIMITATION ON INDEBTEDNESS OR MANDATORY REDEEMABLE STOCK. 
CREATE, INCUR, ISSUE, ASSUME OR SUFFER TO EXIST, AND SHALL NOT PERMIT ANY
SUBSIDIARY TO CREATE, INCUR, ISSUE, ASSUME OR SUFFER TO EXIST, ANY INDEBTEDNESS
OR MANDATORY REDEEMABLE STOCK (INCLUDING ANY INDEBTEDNESS OR MANDATORY
REDEEMABLE STOCK OF ANY OF ITS SUBSIDIARIES), EXCEPT:


 

(I)            DEBT OF THE BORROWER UNDER THIS AGREEMENT;

 

(II)           DEBT OF THE BORROWER UNDER THE REVOLVING CREDIT AGREEMENT;

 

(III)          INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED IN
CONNECTION WITH AN INVESTMENT THAT IS PERMITTED UNDER SECTION 5.02(H)(III) (AND
ANY REFINANCING THEREOF), TO THE EXTENT SUCH INDEBTEDNESS COMPLIES WITH THE
TERMS OF SECTION 5.02(H)(III), PROVIDED THAT THE BORROWER SHALL NOT INCUR, ISSUE
OR ASSUME ANY DEBT OR MANDATORY REDEEMABLE STOCK AFTER THE DATE HEREOF PURSUANT
TO THIS CLAUSE (III) THAT HAS A SCHEDULED MATURITY, OR REQUIRES ANY PRINCIPAL
PAYMENT, PRIOR TO SIX MONTHS AFTER THE MATURITY DATE;

 

(IV)          INDEBTEDNESS CONSISTING OF REIMBURSEMENT OBLIGATIONS UNDER SURETY,
INDEMNITY, PERFORMANCE, RELEASE AND APPEAL BONDS AND GUARANTEES THEREOF AND
LETTERS OF CREDIT REQUIRED IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION
WITH THE ENFORCEMENT OF RIGHTS OR CLAIMS OF THE BORROWER OR ITS SUBSIDIARIES
(BUT NOT IN CONNECTION WITH DEBT);

 

43

--------------------------------------------------------------------------------


 

(V)           NON-RECOURSE DEBT (AND ANY REFINANCING THEREOF, PROVIDED THAT
AFTER GIVING EFFECT THERETO, SUCH INDEBTEDNESS CONSTITUTES NON-RECOURSE DEBT);

 

(VI)          INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF (AND ANY REFINANCING
THEREOF), PROVIDED THAT, TO THE EXTENT CONSTITUTING DEBT OR MANDATORY REDEEMABLE
STOCK, SUCH INDEBTEDNESS IS SET FORTH ON SCHEDULE 5.02(J) HERETO;

 

(VII)         INDEBTEDNESS INCURRED TO PROVIDE ALL OR A PORTION OF THE PURCHASE
PRICE OR COSTS OF CONSTRUCTION OF FIXED ASSETS (AND ANY REFINANCING THEREOF);
PROVIDED, HOWEVER, THAT (A) SUCH INDEBTEDNESS WHEN INCURRED SHALL NOT EXCEED THE
PURCHASE PRICE OR COST OF CONSTRUCTION OF SUCH ASSET AND (B) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS SHALL NOT EXCEED
$10,000,000 AT ANY ONE TIME;

 

(VIII)        INDEBTEDNESS OF THE BORROWER SECURED BY ACCOUNTS RECEIVABLE OF THE
BORROWER (AND ANY REFINANCING THEREOF) IN AN AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT NOT TO EXCEED $150,000,000 AT ANY ONE TIME;

 

(IX)           SECURED OR UNSECURED INDEBTEDNESS (AND ANY REFINANCING THEREOF)
NOT OTHERWISE PERMITTED BY THE PRECEDING CLAUSES OF THIS SECTION 5.02(J) NOT
EXCEEDING $150,000,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING
(AND WHICH MAY INCLUDE GUARANTEE OBLIGATIONS OF THE BORROWER WITH RESPECT TO
INDEBTEDNESS OF A SUBSIDIARY);

 

(X)            INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED IN
CONNECTION WITH AN INVESTMENT THAT IS PERMITTED UNDER SECTION 5.02(H)(II),
5.02(H)(IX) OR 5.02(H)(X), IN EACH CASE, TO THE EXTENT SUCH INDEBTEDNESS
COMPLIES WITH THE TERMS THEREOF, RESPECTIVELY; AND

 

(XI)           SECURED OR UNSECURED INDEBTEDNESS INCURRED BY THE BORROWER TO
FINANCE CAPITAL EXPENDITURES RELATED TO ITS REGULATED UTILITY OPERATIONS (AND
ANY REFINANCING THEREOF); PROVIDED, HOWEVER, THAT EITHER (A) THE CAPITAL
EXPENDITURE IS REQUIRED BY APPLICABLE LAW OR (B) THE CAPITAL EXPENDITURE IS
BELIEVED BY THE BORROWER TO BE REASONABLY NECESSARY FOR THE PROVISION OF SAFE
AND RELIABLE SERVICE TO THE BORROWER’S UTILITY CUSTOMERS AND A RESPONSIBLE
OFFICER OF THE BORROWER CERTIFIES IN WRITING TO THE ADMINISTRATIVE AGENT, AT
LEAST 10 DAYS PRIOR TO INCURRING THE INDEBTEDNESS, THAT THE INCURRENCE COMPLIES
WITH THE REQUIREMENTS OF THIS CLAUSE (B);

 

provided that in the event of any refinancing referred to in clauses (iii),
(v),(vi),(vii),(viii), (ix) and (xi) of this Section 5.02(j) (to the extent
constituting a refinancing and not additional Indebtedness permitted to be
incurred under any such clause), the principal of the Indebtedness so refinanced
is not increased as a result thereof (plus any premiums required to be paid to
such existing debtholders in connection with such refinancing).

 


(K)           LIMITATION ON SALES AND LEASEBACKS.  UNLESS OTHERWISE PERMITTED
UNDER SECTION 5.02(J)(XI), ENTER INTO ANY ARRANGEMENT WITH ANY PERSON PROVIDING
FOR THE LEASING BY THE BORROWER OF REAL OR PERSONAL PROPERTY, IN AN AGGREGATE
AMOUNT FOR ALL SUCH PROPERTY EXCEEDING $10,000,000, WHICH HAS BEEN OR IS TO BE
SOLD OR TRANSFERRED BY THE BORROWER TO SUCH PERSON OR TO

 

44

--------------------------------------------------------------------------------


 


ANY OTHER PERSON TO WHOM FUNDS HAVE BEEN OR ARE TO BE ADVANCED BY SUCH PERSON ON
THE SECURITY OF SUCH PROPERTY OR RENTAL OBLIGATIONS OF THE BORROWER.


 


(L)            [INTENTIONALLY OMITTED].


 


(M)          LIMITATION ON BUSINESSES.  ENTER INTO OR ENGAGE IN ANY BUSINESS,
EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR BUSINESSES OF THE SAME
GENERAL TYPE AS THOSE IN WHICH THE BORROWER AND ITS SUBSIDIARIES ARE ENGAGED ON
THE DATE HEREOF OR OTHER BUSINESS ACTIVITIES REASONABLY INCIDENTAL OR RELATED TO
ANY OF THE FOREGOING.


 


(N)           LIMITATION ON CERTAIN AMENDMENTS.  AMEND, MODIFY OR CHANGE, OR
CONSENT TO ANY AMENDMENT, MODIFICATION OR CHANGE TO ANY OF THE TERMS RELATING TO
THE PAYMENT OR PREPAYMENT OF PRINCIPAL OF OR INTEREST ON, ANY DEBT IN ANY MANNER
WHICH WOULD (I) CREATE OR ACCELERATE ANY AMORTIZATION OF THE PRINCIPAL THEREOF
PRIOR TO THE SIXTH MONTH AFTER THE MATURITY DATE, (II) RESULT IN THE MATURITY
BEING EARLIER THAN SIX MONTHS AFTER THE MATURITY DATE, (III) INCREASE THE AMOUNT
OF ANY PAYMENT OR PREPAYMENT OF PRINCIPAL THEREOF (TO EARLIER THAN SIX MONTHS
AFTER THE MATURITY DATE) OR INCREASE THE RATE OF INTEREST THEREON OR (IV) EXTEND
THE LIEN, IF ANY, GRANTED THEREBY TO EXTEND TO ANY ASSETS NOT SECURING SUCH
DEBT.


 


(O)           LIMITATIONS ON SUBSIDIARIES’ EQUITY INTERESTS.  PERMIT ANY
SUBSIDIARY TO ISSUE ANY PREFERRED CAPITAL STOCK OR ANY REDEEMABLE COMMON STOCK
HAVING MANDATORY REDEMPTION OR OTHER AMORTIZING PAYMENTS PRIOR TO SIX MONTHS
AFTER THE MATURITY DATE OTHER THAN (I) ISSUANCES OF PREFERRED CAPITAL STOCK IN
PAYMENT OF REGULARLY ACCRUING DIVIDENDS ON THERETOFORE OUTSTANDING SHARES OF
SUCH PREFERRED CAPITAL STOCK, AND (II) IN CONNECTION WITH INVESTMENTS MADE
PURSUANT TO SECTION 5.02(H)(IX) OR (X).


 


(P)           HEDGING ARRANGEMENTS; FORWARD SALE OR PURCHASE CONTRACTS.  (I) 
ENTER INTO, AND SHALL NOT PERMIT ANY SUBSIDIARY TO ENTER INTO, ANY INTEREST RATE
PROTECTION AGREEMENT, INTEREST RATE FUTURE, INTEREST RATE OPTION, INTEREST RATE
SWAP, OR OTHER INTEREST RATE HEDGE OR ARRANGEMENT, OR ANY OTHER AGREEMENT OR
ARRANGEMENT DESIGNED TO LIMIT OR ELIMINATE THE RISK OR EXPOSURE TO FLUCTUATIONS
IN CURRENCY EXCHANGE RATES, OR FUEL OR OTHER COMMODITY PRICES, OTHER THAN (A)
(1) ANY SUCH AGREEMENT OR ARRANGEMENT ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS TO HEDGE OR MITIGATE RISKS TO SUCH WHICH THE BORROWER OR ANY SUBSIDIARY
IS EXPOSED IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES
AND (2) NOT FOR SPECULATIVE PURPOSES OR (B) IN THE CASE OF AGREEMENTS OR
ARRANGEMENTS RELATING TO INTEREST RATES, ENTERED INTO TO TAKE ADVANTAGE OF
REDUCED INTEREST RATES BY CONVERTING FIXED RATE OBLIGATIONS INTO FLOATING RATE
OBLIGATIONS; OR (II) ENTER INTO, AND SHALL NOT PERMIT ANY SUBSIDIARY TO ENTER
INTO, ANY FORWARD PURCHASE AND/OR SALE, OR OTHER FORWARD ACQUISITION OR
DISPOSITION, OF ENERGY OR TRANSMISSION RIGHTS, OR ANY ENERGY TOLLING
TRANSACTIONS, AS SELLER OF TOLLING SERVICES, IN EACH CASE, OTHER THAN ANY
PURCHASE, SALE OR OTHER TRANSACTION ENTERED INTO IN THE ORDINARY COURSE OF THE
BORROWER’S OR ANY SUBSIDIARY’S BUSINESS AND NOT FOR SPECULATIVE PURPOSES.


 


(Q)           INDENTURES.  SUBJECT ANY ADDITIONAL ASSETS (OTHER THAN PURSUANT TO
THE ANY AFTER-ACQUIRED OR SIMILAR CLAUSE) TO THE LIEN OF, OR ISSUE ADDITIONAL
BONDS UNDER, (I) THE ST. JOSEPH POWER & LIGHT INDENTURE, (II) THE INDENTURE OR
MORTGAGE AND DEED OF TRUST DATED AS OF APRIL 1, 2003, BETWEEN THE BORROWER AND
BANK ONE TRUST COMPANY, NA, AS TRUSTEE (AS AMENDED OR SUPPLEMENTED FROM TIME TO
TIME), OR (III) ANY OTHER MORTGAGE INDENTURE ENTERED INTO BY THE

 

45

--------------------------------------------------------------------------------


 


BORROWER, UNLESS, IN EACH CASE, DONE IN CONNECTION WITH A TRANSACTION PERMITTED
BY THE TERMS OF THIS AGREEMENT.


 


ARTICLE VI


 


EVENTS OF DEFAULT


 


SECTION 6.01.          EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS
(“EVENTS OF DEFAULT”) SHALL OCCUR AND BE CONTINUING:

 


(A)           THE BORROWER SHALL FAIL TO PAY (I) ANY PRINCIPAL OF ANY LOAN WHEN
THE SAME BECOMES DUE AND PAYABLE OR (II) ANY INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER PAYMENT DUE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OTHER
LOAN DOCUMENT WITHIN THREE (3) DAYS AFTER SUCH INTEREST, FEE OR OTHER PAYMENT
BECOMES DUE AND PAYABLE; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY NOTICE,
CERTIFICATE, DOCUMENT OR OTHER INSTRUMENT DELIVERED BY THE BORROWER IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE;
OR


 


(C)           THE BORROWER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTION 5.02; OR


 


(D)           THE BORROWER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE
EARLIER OF NOTICE THEREOF BEING PROVIDED BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS OR DISCOVERY THEREOF BY A RESPONSIBLE OFFICER OF THE BORROWER;
OR


 


(E)           THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL (I) DEFAULT IN ANY
PAYMENT (REGARDLESS OF AMOUNT) OF PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON
ANY DEBT HAVING AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $40,000,000 (OTHER
THAN THE LOANS) BEYOND THE GRACE PERIOD, IF ANY, PROVIDED IN THE INSTRUMENT OR
AGREEMENT UNDER WHICH SUCH DEBT WAS CREATED OR (II) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH DEBT OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH
DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OF SUCH DEBT (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS
OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE, IF
REQUIRED, SUCH DEBT TO BECOME DUE PRIOR TO ITS STATED MATURITY; PROVIDED,
HOWEVER, THAT ANY SUCH DEFAULT BY THE BORROWER OR ANY MATERIAL SUBSIDIARY UNDER
NON-RECOURSE DEBT WILL NOT CONSTITUTE AN EVENT OF DEFAULT UNLESS SUCH DEFAULT
ALSO CONSTITUTES A DEFAULT UNDER OTHER RECOURSE DEBT OF THE BORROWER OR SUCH
MATERIAL SUBSIDIARY IN AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF $40,000,000
OR MORE; AND PROVIDED FURTHER, THAT, FOR THE AVOIDANCE OF DOUBT, ANY DEFAULT BY
THE BORROWER OR ANY MATERIAL SUBSIDIARY UNDER ANY INDEBTEDNESS WHICH, BUT FOR
BEING CASH COLLATERALIZED, WOULD HAVE CONSTITUTED DEBT HEREUNDER WILL NOT
CONSTITUTE AN EVENT OF DEFAULT

 

46

--------------------------------------------------------------------------------


 


UNLESS SUCH DEFAULT ALSO CONSTITUTES A DEFAULT UNDER OTHER RECOURSE DEBT OF THE
BORROWER OR SUCH MATERIAL SUBSIDIARY IN AN AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF $40,000,000 OR MORE; OR


 


(F)            (I) THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL COMMENCE ANY
CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B)
SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE
BORROWER OR ANY SUCH MATERIAL SUBSIDIARY SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE BORROWER
OR ANY SUCH MATERIAL SUBSIDIARY ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UN-BONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST THE BORROWER OR ANY SUCH MATERIAL SUBSIDIARY ANY CASE,
PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT,
EXECUTION, DISTRAIT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH
SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL
WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR (IV) THE BORROWER OR ANY SUCH MATERIAL
SUBSIDIARY SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) THE BORROWER OR ANY SUCH MATERIAL SUBSIDIARY SHALL
GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY
TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(G)           (I) ANY PERSON SHALL ENGAGE IN ANY NONEXEMPT “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE)
INVOLVING ANY PLAN, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN
SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY
PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE
BORROWER, ANY SUBSIDIARY OR ANY COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE
EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A
TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO
TERMINATE, ANY PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR
APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS,
LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF
ERISA, (IV) ANY PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE
BORROWER, ANY SUBSIDIARY OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE
REASONABLE OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN
CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A
MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST
WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH
EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE
BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES INVOLVING IN THE AGGREGATE A
LIABILITY (TO THE EXTENT NOT COVERED BY THIRD-PARTY INSURANCE AS TO WHICH THE
INSURER HAS ACKNOWLEDGED COVERAGE) OF $40,000,000 OR MORE AND SUFFICIENT
JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR

 

 

47

--------------------------------------------------------------------------------


 


BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF TO REDUCE
SUCH AMOUNT TO LESS THAN $40,000,000; OR


 


(I)            ANY EVENT OF DEFAULT (AS SUCH TERM IS DEFINED IN THE REVOLVING
CREDIT AGREEMENT ) SHALL OCCUR; OR


 


(J)            A CHANGE OF CONTROL SHALL OCCUR;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes shall immediately become due
and payable, and (B) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders the Administrative Agent shall, by notice to the
Borrower, declare the Loans hereunder and the Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Except
as expressly provided above in this Section 6.01, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

 


ARTICLE VII


 


THE ADMINISTRATIVE AGENT


 


SECTION 7.01.          AUTHORIZATION AND ACTION.  EACH LENDER HEREBY APPOINTS
AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THE OTHER LOAN DOCUMENTS
AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS THEREOF, TOGETHER WITH
SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  AS TO ANY
MATTERS NOT EXPRESSLY PROVIDED FOR BY THE LOAN DOCUMENTS (INCLUDING ENFORCEMENT
OF ANY LOAN DOCUMENT OR COLLECTION OF ANY AMOUNTS THEREUNDER), THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE
ANY ACTION.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE FULLY PROTECTED IN
ACTING (OR REFRAINING FROM ACTING) IN ACCORDANCE WITH THE INSTRUCTIONS OF THE
REQUIRED LENDERS, AND SUCH ACTION (OR SUCH REFRAINING FROM ACTING) SHALL BE
BINDING UPON ALL LENDERS AND ALL HOLDERS OF LOANS.  THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION HEREUNDER AND
UNDER ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST BE INDEMNIFIED TO ITS
SATISFACTION BY THE LENDERS PRO RATA AGAINST ANY AND ALL LIABILITY, COST AND
EXPENSE THAT IT MAY INCUR BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT BE REQUIRED TO TAKE ANY
ACTION (OR REFRAIN FROM TAKING ANY ACTION) WHICH THE ADMINISTRATIVE AGENT DEEMS
IN GOOD FAITH (I) TO EXPOSE THE ADMINISTRATIVE AGENT TO POTENTIAL PERSONAL
LIABILITY OR (II) TO BE CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW.  THE
ADMINISTRATIVE AGENT AGREES TO GIVE TO EACH LENDER PROMPT NOTICE OF EACH NOTICE
GIVEN TO IT BY THE BORROWER PURSUANT TO THE TERMS OF THIS AGREEMENT.

 

48

--------------------------------------------------------------------------------


 


SECTION 7.02.          ADMINISTRATIVE AGENT’S RELIANCE, ETC.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER
OR IN CONNECTION WITH THIS AGREEMENT, EXCEPT FOR ITS OR THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT:  (I) MAY TREAT THE LENDER THAT MADE ANY
LOAN AS THE HOLDERS OF THE DEBT RESULTING THEREFROM UNTIL, IN THE CASE OF ANY
SUCH LENDER, THE ADMINISTRATIVE AGENT RECEIVES AND ACCEPTS AN ASSIGNMENT AND
ACCEPTANCE ENTERED INTO BY SUCH LENDER, AS ASSIGNOR, AND AN ASSIGNEE, AS
PROVIDED IN SECTION 8.07; (II) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL
FOR THE BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD
FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR
EXPERTS; (III) MAKES NO WARRANTY OR REPRESENTATION TO ANY LENDER AND SHALL NOT
BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
(WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT; (IV)
SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE,
OBSERVANCE OR SATISFACTION OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS ON THE PART OF THE BORROWER OR THE
EXISTENCE AT ANY TIME OF ANY DEFAULT OR TO INSPECT THE PROPERTY (INCLUDING THE
BOOKS AND RECORDS) OF THE BORROWER; (V) SHALL NOT BE RESPONSIBLE TO ANY LENDER
FOR THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; AND (VI) SHALL INCUR NO
LIABILITY UNDER OR IN RESPECT OF ANY LOAN DOCUMENT BY ACTING UPON ANY NOTICE,
CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELECOPIER,
TELEGRAM OR TELEX) BELIEVED BY IT TO BE GENUINE AND SIGNED OR SENT BY THE PROPER
PARTY OR PARTIES.

 


SECTION 7.03.          CSFB AND AFFILIATES.  WITH RESPECT TO THE LOANS MADE BY
IT AND THE NOTE ISSUED TO IT, CSFB SHALL HAVE THE SAME RIGHTS AND POWERS UNDER
THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE
NOT THE ADMINISTRATIVE AGENT; AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS
OTHERWISE EXPRESSLY INDICATED, INCLUDE CSFB IN ITS INDIVIDUAL CAPACITY.  CSFB
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS TRUSTEE UNDER
INDENTURES OF, ACCEPT INVESTMENT BANKING ENGAGEMENTS FROM AND GENERALLY ENGAGE
IN ANY KIND OF BUSINESS WITH, THE BORROWER, ANY OF ITS SUBSIDIARIES AND ANY
PERSON WHO MAY DO BUSINESS WITH OR OWN SECURITIES OF THE BORROWER OR ANY SUCH
SUBSIDIARY, ALL AS IF CSFB WERE NOT THE ADMINISTRATIVE AGENT AND WITHOUT ANY
DUTY TO ACCOUNT THEREFOR TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL HAVE NO
DUTY TO DISCLOSE INFORMATION OBTAINED OR RECEIVED BY IT OR ANY OF ITS AFFILIATES
RELATING TO THE BORROWER OR ITS SUBSIDIARIES TO THE EXTENT SUCH INFORMATION WAS
OBTAINED OR RECEIVED IN ANY CAPACITY OTHER THAN AS ADMINISTRATIVE AGENT.

 


SECTION 7.04.          LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01
AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT.

 

49

--------------------------------------------------------------------------------


 


SECTION 7.05.          INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER) AND ITS
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (EACH, A “LENDER INDEMNITEE”), RATABLY
ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS THEN OWED TO EACH OF
THEM FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST SUCH LENDER INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF ANY LOAN
DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH LENDER INDEMNITEE THEREUNDER
(COLLECTIVELY, THE “INDEMNIFIED COSTS”), PROVIDED THAT NO LENDER SHALL BE LIABLE
FOR ANY PORTION OF THE INDEMNIFIED COSTS OF A LENDER INDEMNITEE INDEMNIFIED
PERSON RESULTING FROM SUCH LENDER INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE LENDER INDEMNITEE PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY SUCH LENDER
INDEMNITEE IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, ANY LOAN DOCUMENT, TO THE EXTENT THAT THE
LENDER INDEMNITEE IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER.  IN THE
CASE OF ANY INVESTIGATION, LITIGATION OR PROCEEDING GIVING RISE TO ANY
INDEMNIFIED COSTS, THIS SECTION 7.05 APPLIES WHETHER ANY SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY THE ADMINISTRATIVE AGENT, ANY LENDER OR A
THIRD PARTY.

 


SECTION 7.06.          SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
BORROWER AND MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE REQUIRED
LENDERS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WITH THE CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) IF NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  IF NO SUCCESSOR ADMINISTRATIVE
AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS, AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT, WITHIN THIRTY (30) DAYS AFTER THE RETIRING
ADMINISTRATIVE AGENT’S GIVING OF NOTICE OF RESIGNATION OR THE REQUIRED LENDERS’
REMOVAL OF THE RETIRING ADMINISTRATIVE AGENT, THEN THE RETIRING ADMINISTRATIVE
AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT,
WHICH SHALL BE A COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR OF ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF
AT LEAST $500,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE
AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT AND THE EXECUTION AND
DELIVERY BY BORROWER AND THE SUCCESSOR ADMINISTRATIVE AGENT OF AN AGREEMENT
RELATING TO THE ANNUAL ADMINISTRATION FEES TO BE PAID TO THE SUCCESSOR
ADMINISTRATIVE AGENT IN CONNECTION WITH ITS ACTING AS ADMINISTRATIVE AGENT
HEREUNDER, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND
BECOME VESTED WITH ALL THE RIGHTS, POWERS, DISCRETION, PRIVILEGES AND DUTIES OF
THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL
BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.  AFTER ANY
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE VII SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

 


SECTION 7.07.          OTHER AGENTS.  EACH LENDER HEREBY ACKNOWLEDGES THAT
NEITHER THE DOCUMENTATION AGENT NOR ANY OTHER LENDER DESIGNATED AS ANY “AGENT”
ON THE SIGNATURE PAGES HEREOF HAS ANY LIABILITY HEREUNDER OTHER THAN IN ITS
CAPACITY AS A LENDER.

 

50

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


MISCELLANEOUS


 


SECTION 8.01.          AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT NOR CONSENT TO ANY
DEPARTURE BY THE BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING AND SIGNED BY THE REQUIRED LENDERS (OR, WITH THE
WRITTEN CONSENT OF THE REQUIRED LENDERS, BY THE ADMINISTRATIVE AGENT) AND THE
BORROWER, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED,
HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND
SIGNED BY EACH OF THE LENDERS DIRECTLY AFFECTED THEREBY, DO ANY OF THE
FOLLOWING: (A) WAIVE ANY OF THE CONDITIONS SPECIFIED IN SECTION 3.01, (B)
SUBJECT SUCH LENDERS TO ANY ADDITIONAL OBLIGATIONS, (C) REDUCE THE PRINCIPAL OF,
OR INTEREST ON, THE LOANS OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, OR (D)
POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF (INCLUDING FINAL
MATURITY), OR INTEREST ON, THE LOANS OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER; PROVIDED FURTHER THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS
IN WRITING AND SIGNED BY ALL THE LENDERS: (I) CHANGE THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF THE LOANS THAT SHALL BE REQUIRED FOR THE LENDERS OR ANY OF
THEM TO TAKE ANY ACTION HEREUNDER, (II) CHANGE THE PRO RATA DISTRIBUTION OF
PAYMENTS AND PROCEEDS TO THE LENDERS, (III) WAIVE ANY OF THE CONDITIONS
SPECIFIED IN OR AMEND SECTIONS 2.04 AND 2.05 OR (IV) AMEND THIS SECTION 8.01;
PROVIDED FURTHER THAT NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY THE ADMINISTRATIVE AGENT IN ADDITION TO THE LENDERS REQUIRED ABOVE
TO TAKE SUCH ACTION, AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT, ANY NOTE OR ANY OTHER LOAN DOCUMENT; AND PROVIDED FURTHER
NO AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY CREDIT
SUISSE FIRST BOSTON IN ADDITION TO THE PARTIES REQUIRED TO SIGN THE FOREGOING AS
SET FORTH IN THIS SECTION 8.01, AMEND OR IN ANY MANNER AFFECT THE RIGHTS OF
CREDIT SUISSE FIRST BOSTON UNDER SECTION 8.07(I).

 


SECTION 8.02.          NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING TELECOPIER OR TELEGRAPHIC
COMMUNICATION) AND MAILED, TELECOPIED, TELEGRAPHED OR DELIVERED, IF TO THE
BORROWER, AT ITS ADDRESS AT 20 WEST NINTH STREET, KANSAS CITY, MISSOURI 64105,
ATTENTION:  TREASURER, TELECOPY NO.: (816) 467-3591; IF TO ANY LENDER PARTY TO
THIS AGREEMENT AS OF THE DATE HEREOF, AT ITS DOMESTIC LENDING OFFICE SPECIFIED
OPPOSITE ITS NAME ON SCHEDULE I HERETO; IF TO ANY OTHER LENDER, AT ITS DOMESTIC
LENDING OFFICE SPECIFIED IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT
BECAME A LENDER; AND IF TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS AT ELEVEN
MADISON AVENUE, NEW YORK, NEW YORK 10010-3629, ATTENTION: AGENCY DEPARTMENT
MANAGER, TELECOPY NO.: (212) 325-8304; OR, AS TO THE BORROWER OR THE
ADMINISTRATIVE AGENT, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY
IN A WRITTEN NOTICE TO THE OTHER PARTIES AND, AS TO EACH OTHER PARTY, AT SUCH
OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT.  ALL SUCH NOTICES AND COMMUNICATIONS
SHALL, WHEN MAILED, TELECOPIED OR TELEGRAPHED, BE EFFECTIVE WHEN DEPOSITED IN
THE MAILS, TELECOPIED OR DELIVERED TO THE TELEGRAPH COMPANY, RESPECTIVELY,
EXCEPT THAT NOTICES AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT PURSUANT TO
ARTICLE II, III OR VII SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE
ADMINISTRATIVE AGENT.  DELIVERY BY TELECOPIER OF AN EXECUTED COUNTERPART OF ANY
AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, THE NOTES OR ANY OTHER
LOAN DOCUMENT OR OF ANY EXHIBIT HERETO AND THERETO TO BE EXECUTED AND DELIVERED
HEREUNDER AND THEREUNDER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED

 

51

--------------------------------------------------------------------------------


 


COUNTERPART THEREOF.  ELECTRONIC MAIL AND INTERNET WEBSITES MAY BE USED ONLY TO
DISTRIBUTE ROUTINE INFORMATION SUCH AS FINANCIAL STATEMENTS AND OTHER
INFORMATION AS PROVIDED IN SECTION 5.01(A), (B) AND (G) AND TO DISTRIBUTE THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS FOR EXECUTION BY THE PARTIES THERETO, AND
MAY NOT BE USED FOR ANY OTHER PURPOSE, EXCEPT AS AGREED TO BY THE ADMINISTRATIVE
AGENT.

 


SECTION 8.03.          NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY
RIGHT HEREUNDER, UNDER ANY NOTE OR ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES
HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS
AND PRIVILEGES PROVIDED BY LAW.

 


SECTION 8.04.          COSTS AND EXPENSES.  (A)  SUBJECT TO THE LIMITATIONS SET
FORTH IN THE OTHER LOAN DOCUMENTS, THE BORROWER AGREES TO PAY ON DEMAND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, WAIVER OR
MODIFICATION AND AMENDMENT OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS AND ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER AND THEREUNDER,
INCLUDING (I) ALL TRANSPORTATION, DUPLICATION, APPRAISAL, CONSULTANT, AND AUDIT
EXPENSES AND (II) THE REASONABLE FEES, DISBURSEMENT AND OTHER CHARGES OF
EXTERNAL COUNSEL FOR THE ADMINISTRATIVE AGENT WITH RESPECT THERETO AND WITH
RESPECT TO ADVISING THE ADMINISTRATIVE AGENT AS TO ITS RIGHTS AND
RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE BORROWER
AGREES TO PAY (I) ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, IF ANY (INCLUDING REASONABLE EXTERNAL
COUNSEL FEES AND EXPENSES), IN CONNECTION WITH THE ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER AND
THEREUNDER, INCLUDING REASONABLE FEES AND EXPENSES OF EXTERNAL COUNSEL FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER IN CONNECTION WITH THE ENFORCEMENT OF
RIGHTS UNDER THIS SECTION 8.04(A), AND (II) AND INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH LENDER FROM, ANY AND ALL PRESENT OR FUTURE STAMP,
DOCUMENTARY OR EXCISE TAXES OR SIMILAR CHARGES, ANY AND ALL RECORDING AND FILING
FEES, AND ANY AND ALL LIABILITIES WITH RESPECT THERETO, WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, OR
CONSUMMATION OR ADMINISTRATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY, OR
PAYMENT UNDER, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR
CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE NOTES, THE OTHER LOAN
DOCUMENTS AND ANY SUCH OTHER DOCUMENTS.


 


(B)           THE BORROWER AGREES TO INDEMNIFY, EXONERATE AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING FEES, DISBURSEMENTS AND OTHER CHARGES OF
EXTERNAL COUNSEL) INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED
PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING IN CONNECTION WITH ANY CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING
OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) (I) THE NOTES, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENTS RELATED THERETO, ANY
EXTENSION OF CREDIT HEREUNDER, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR
THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS OR (II) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF

 

52

--------------------------------------------------------------------------------


 


MATERIALS OF ENVIRONMENTAL CONCERN ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE
CASE OF ANY CLAIM, INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE
INDEMNITY IN THIS SECTION 8.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE
WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE
BORROWER, ITS DIRECTORS, EQUITYHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR
ANY OTHER PERSON, WHETHER OR NOT ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY
THERETO AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED.  EACH PARTY TO THIS AGREEMENT AGREES NOT TO ASSERT ANY CLAIM FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES AGAINST ANY OTHER PARTY
HERETO OR ANY OF ITS AFFILIATES, OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND CONTROLLING PERSONS, ON ANY THEORY OF LIABILITY, ARISING OUT OF OR
OTHERWISE RELATING TO (I) THE NOTES, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY OTHER DOCUMENTS RELATED THERETO, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN
OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS OR (II) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES.


 


(C)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE LOAN IS MADE BY THE BORROWER TO OR FOR THE ACCOUNT OF A LENDER OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN, AS A RESULT OF A PAYMENT
OR CONVERSION PURSUANT TO SECTION 2.10(A), 2.10(B)(I) OR (II), OR 2.13,
ACCELERATION OF THE MATURITY OF THE NOTES PURSUANT TO SECTION 6.01 OR FOR ANY
OTHER REASON, THE BORROWER SHALL, UPON DEMAND BY SUCH LENDER (WITH A COPY OF
SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH LENDER ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR
ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT IT MAY REASONABLY INCUR AS A
RESULT OF SUCH PAYMENT OR CONVERSION, INCLUDING ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR
MAINTAIN SUCH LOAN.


 


(D)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE
BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE PARTIES CONTAINED IN
SECTIONS 2.12, 2.15 AND 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER, UNDER THE NOTES OR ANY OTHER
LOAN DOCUMENT.


 


SECTION 8.05.          RIGHT OF SET-OFF.  UPON (I) THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND (II) THE MAKING OF THE REQUEST OR THE
GRANTING OF THE CONSENT SPECIFIED BY SECTION 6.01 TO AUTHORIZE THE
ADMINISTRATIVE AGENT TO DECLARE THE NOTES DUE AND PAYABLE PURSUANT TO THE
PROVISIONS OF SECTION 6.01, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY
TIME OWING BY SUCH LENDER OR SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT
OF THE BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT, THE NOTE HELD BY SUCH LENDER OR ANY
OTHER LOAN DOCUMENT, WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER
THIS AGREEMENT, SUCH NOTE OR ANY OTHER SUCH LOAN DOCUMENT AND ALTHOUGH SUCH
OBLIGATIONS MAY BE

 

53

--------------------------------------------------------------------------------


 


UNMATURED.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AFTER ANY SUCH
SET-OFF AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF EACH LENDER
AND ITS AFFILIATES UNDER THIS SECTION 8.05 ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SET-OFF) THAT SUCH LENDER AND ITS AFFILIATES
MAY HAVE.

 


SECTION 8.06.          BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE
WHEN IT SHALL HAVE BEEN EXECUTED BY THE BORROWER AND THE ADMINISTRATIVE AGENT
AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER PARTY
TO THIS AGREEMENT AS OF THE DATE HEREOF THAT SUCH LENDER HAS EXECUTED IT AND THE
CLOSING DATE SHALL HAVE OCCURRED AND THEREAFTER SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH SUCH LENDER
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER SHALL NOT
HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY INTEREST
HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF ALL THE LENDERS.

 


SECTION 8.07.          ASSIGNMENTS AND PARTICIPATIONS.  (A)  EACH LENDER MAY
ASSIGN TO ONE OR MORE PERSONS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING THE LOANS OWING TO IT AND THE NOTE OR NOTES HELD
BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER SHALL HAVE OBTAINED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, NOT TO BE UNREASONABLY WITHHELD OR
DELAYED, (II) EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT, AND NOT A VARYING,
PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, (III) EXCEPT IN
THE CASE OF (X) AN ASSIGNMENT TO A PERSON THAT, IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT, WAS A LENDER, (Y) ASSIGNMENT TO THE APPROVED FUND OF THE ASSIGNING
LENDER OR (Z) AN ASSIGNMENT OF ALL OF A LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, THE AMOUNT OF THE LOANS OF THE ASSIGNING LENDER BEING ASSIGNED
PURSUANT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT
AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE LESS THAN
$1,000,000 AND SHALL BE AN INTEGRAL MULTIPLE OF $1,000,000 UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE AGREES, AND IF THE ASSIGNING LENDER IS ASSIGNING
LESS THAN ALL OF ITS LOANS AFTER GIVING EFFECT TO SUCH ASSIGNMENT, THE AMOUNT OF
THE LOANS OF THE ASSIGNING LENDER SHALL BE EQUAL TO OR GREATER THAN $1,000,000
AND (IV) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL (A) ELECTRONICALLY EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE VIA AN
ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (WHICH
INITIALLY SHALL BE CLEARPAR, LLC) OR (B) MANUALLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE TOGETHER WITH A PROCESSING AND
RECORDATION FEE OF $3,500 (SUCH FEE PAYABLE BY THE ASSIGNOR OR ASSIGNEE, AS
AGREED BY THE PARTIES), FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER.  UPON
SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER
SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER
HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER AND (Y) THE LENDER ASSIGNOR
THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS
(OTHER THAN ITS RIGHTS UNDER SECTION 2.12, 2.15 AND 8.04 TO THE EXTENT ANY CLAIM
THEREUNDER RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO).

 

54

--------------------------------------------------------------------------------


 


(B)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
LENDER ASSIGNOR THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH
EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS PROVIDED
IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION
OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO (A) ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, (B) THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR ANY COLLATERAL THEREUNDER, (C) THE FINANCIAL CONDITION OF THE BORROWER, ANY
OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON OBLIGATED IN RESPECT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (D) THE PERFORMANCE OR OBSERVANCE
BY THE BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON OF
ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT; (II) SUCH ASSIGNEE (A) REPRESENTS AND WARRANTS THAT (1) IT SATISFIES
THE REQUIREMENTS, IF ANY, SPECIFIED IN THIS AGREEMENT THAT ARE REQUIRED TO BE
SATISFIED BY IT IN ORDER TO ACQUIRE THE ASSIGNED INTEREST (AS DEFINED IN SUCH
ASSIGNMENT AND ACCEPTANCE) AND BECOME A LENDER, (2) FROM AND AFTER THE EFFECTIVE
DATE (SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE), IT SHALL BE BOUND BY THE
PROVISIONS OF THIS AGREEMENT AS A LENDER THEREUNDER AND, TO THE EXTENT OF THE
ASSIGNED INTEREST, SHALL HAVE THE OBLIGATIONS OF A LENDER THEREUNDER AND (3) IT
HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 OR DELIVERED PURSUANT TO
SECTION 5.01, AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE AND TO PURCHASE THE ASSIGNED INTEREST ON THE BASIS OF
WHICH IT HAS MADE SUCH ANALYSIS AND DECISION INDEPENDENTLY AND WITHOUT RELIANCE
ON THE ADMINISTRATIVE AGENT, THE ASSIGNING LENDER OR ANY OTHER LENDER; AND (B)
AGREES THAT (1) IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE ON THE
ADMINISTRATIVE AGENT, THE ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THE LOAN DOCUMENTS, AND (2) IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL
OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(C)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER AND AN ASSIGNEE, THE ADMINISTRATIVE AGENT SHALL, IF SUCH
ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF
EXHIBIT D HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, AND (II) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER.


 


(D)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO
IN SECTION 8.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND
ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
EACH OF THE LENDERS AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER FROM
TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR
ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


(E)           EACH LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES (OTHER THAN THE BORROWER OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A
PORTION OF ITS RIGHTS AND

 

55

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF THE LOANS OWING
TO IT AND ANY NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, (III) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR
ALL PURPOSES OF THIS AGREEMENT, (IV) THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
(V) NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, ANY NOTE OR ANY
OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM,
EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE
PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY
FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO
SUCH PARTICIPATION.


 


(F)            ANY LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION
8.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT, ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER
BY OR ON BEHALF OF THE BORROWER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY SUCH
DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RELATING TO THE BORROWER RECEIVED BY IT FROM SUCH LENDER.


 


(G)           NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
(I) ANY LENDER MAY AT ANY TIME GRANT A SECURITY INTEREST (OR ANY OTHER SIMILAR
INTEREST) IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING
THE LOANS OWING TO IT AND ANY NOTE OR NOTES HELD BY IT) TO ANY FEDERAL RESERVE
BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AND (II) ANY LENDER THAT IS A FUND MAY GRANT A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY LENDER OR ANY
TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF, HOLDERS OF OBLIGATIONS OWED OR
SECURITIES ISSUED BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES OR
ANY INSTITUTIONAL CUSTODIAN FOR SUCH FUND OR FOR SUCH LENDER; PROVIDED THAT, IN
EACH CASE, NO SUCH ASSIGNMENT OR GRANT OF SECURITY INTEREST SHALL RELEASE THE
ASSIGNING LENDER FROM ITS OBLIGATIONS AND DUTIES HEREUNDER.


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING BANK”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (A
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING BANK TO
THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER
ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING BANK WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN, (II)
IF A SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR
ANY PART OF SUCH LOAN, THE GRANTING BANK SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY A SPC HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING BANK TO THE SAME EXTENT, AND AS IF, SUCH
LOAN WERE MADE BY SUCH GRANTING BANK.  EACH PARTY HERETO HEREBY AGREES THAT NO
SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING BANK).  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS

 

56

--------------------------------------------------------------------------------


 


AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS
OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE
THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING
BANK OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE ADMINISTRATIVE AGENT)
PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO
SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR
LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS SECTION MAY NOT BE AMENDED WITHOUT THE
WRITTEN CONSENT OF THE SPC.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
EACH LENDER, ON BEHALF OF ITSELF AND ITS APPROVED FUNDS, EFFECTIVE ON AND AS OF
THE DATE ON WHICH IT BECOMES A LENDER EITHER AS A RESULT OF EXECUTING THIS
AGREEMENT OR PURSUANT TO THIS SECTION 8.07, HEREBY RELEASES AND FOREVER
DISCHARGES THE BORROWER AND CREDIT SUISSE FIRST BOSTON (IN ITS INDIVIDUAL
CAPACITY AND AS ADMINISTRATIVE AGENT UNDER THE EXISTING CREDIT AGREEMENT), AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS AND
AFFILIATES FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS,
OBLIGATIONS, AND LIABILITIES OF EVERY NATURE AND REASON IN ANY WAY ARISING OUT
OF OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, OBLIGATIONS, OR
LIABILITIES ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, SECTION 2.7 OR 9.1 OF
THE EXISTING CREDIT AGREEMENT).  EACH SUCH LENDER FURTHER REPRESENTS AND
WARRANTS TO THE BORROWER AND CREDIT SUISSE FIRST BOSTON THAT ANY APPROVED FUND
OF SUCH LENDER, IF ANY, WHICH WAS A PARTY TO THE EXISTING CREDIT AGREEMENT HAS
EXECUTED AND DELIVERED TO THE BORROWER A WRITTEN RELEASE CONSISTENT WITH THE
TERMS OF THE IMMEDIATELY PRECEDING SENTENCE.


 


SECTION 8.08.          CONFIDENTIALITY.  NEITHER THE ADMINISTRATIVE AGENT NOR
ANY LENDER SHALL DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY OTHER PERSON
WITHOUT THE CONSENT OF THE BORROWER OTHER THAN (A) TO THE ADMINISTRATIVE AGENT’S
OR SUCH LENDER’S AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
ADVISORS AND, AS CONTEMPLATED BY SECTION 8.07(F), TO ACTUAL OR PROSPECTIVE
ASSIGNEES AND PARTICIPANTS, AND TO PLEDGEES REFERRED TO IN SECTION 8.07(G), AND
THEN ONLY ON A CONFIDENTIAL BASIS, (B) AS REQUIRED BY ANY LAW, RULE OR
REGULATION OR JUDICIAL PROCESS AND (C) AS REQUESTED OR REQUIRED BY ANY STATE,
FEDERAL OR FOREIGN AUTHORITY OR EXAMINER REGULATING BANKS OR BANKING. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY PARTY HERETO (AND ANY
EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF SUCH PARTY) MAY DISCLOSE TO ANY AND
ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ALL MATERIALS OF ANY KIND
(INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO IT RELATING TO
SUCH TAX TREATMENT AND TAX STRUCTURE, EXCEPT THAT TAX TREATMENT AND TAX
STRUCTURE SHALL NOT INCLUDE THE IDENTITY OF ANY EXISTING OR FUTURE PARTY (OR ANY
AFFILIATE OF SUCH PARTY) TO THIS AGREEMENT.  FOR THIS PURPOSE, THE TAX TREATMENT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS THE PURPORTED OR CLAIMED
U.S. FEDERAL INCOME TAX TREATMENT OF SUCH TRANSACTIONS AND THE TAX STRUCTURE OF
SUCH TRANSACTIONS IS ANY FACT THAT MAY BE RELEVANT TO UNDERSTANDING THE
PURPORTED OR CLAIMED U.S. FEDERAL INCOME TAX TREATMENT OF SUCH TRANSACTIONS.

 

57

--------------------------------------------------------------------------------


 


SECTION 8.09.          GOVERNING LAW.  THIS AGREEMENT AND THE NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF
OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK.

 


SECTION 8.10.          EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AGREEMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.

 


SECTION 8.11.          JURISDICTION, ETC. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY IN THE COURTS OF ANY JURISDICTION.


 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER
LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


SECTION 8.12.          WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

58

--------------------------------------------------------------------------------


 


SECTION 8.13.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER, IN THE OTHER LOAN DOCUMENTS AND
IN ANY DOCUMENT, CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN
CONNECTION HEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE NOTES AND THE MAKING OF THE LOANS HEREUNDER.


 


SECTION 8.14.          SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


SECTION 8.15.          INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE AGREEMENT OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND THERE ARE NO
PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE
AGENT OR ANY LENDER RELATIVE TO SUBJECT MATTER HEREOF OR THEREOF NOT EXPRESSLY
SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 


SECTION 8.16.          ACKNOWLEDGEMENT.  THE BORROWER HEREBY ACKNOWLEDGES THAT:

 


(A)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE ONE HAND, AND THE BORROWER, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF CREDITOR
AND DEBTOR; AND


 


(B)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY BETWEEN
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER.

 

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AQUILA, INC.

 

 

 

 

 

By

/s/ Randy Miller

 

 

Name:  Randy Miller

 

 

Title:  Vice President, Finance and Treasurer

 

60

--------------------------------------------------------------------------------


 

Commitment

 

Lenders

 

 

 

 

 

 

 

 

Administrative Agent

 

 

 

$220,000,000

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

 

 

 

 

 

 

 

By

/s/ S. William Fox

 

 

Name:  S. William Fox

 

 

Title:  Director

 

 

 

 

 

By

/s/ David J. Dodd

 

 

Name:  David J. Dodd

 

 

Title:  Associate

 

--------------------------------------------------------------------------------


 

SCHEDULE I

CASH EQUIVALENTS

 

CASH
EQUIVALENTS
The portfolio will
be limited to:

 

CONCENTRATION
LIMITS
Maximum
Concentration at
time of purchase:

 

MATURITY
LIMITS
Maximum maturity
at time of purchase:

 

CREDIT QUALITY
Credit rating
requirements:

Obligations issued by the US Government limited to: 

• US Treasury Bills

• US Treasury Notes

• US Treasury Bonds

 

• None

 

• Final maturity less than 5 years

 

• Not Applicable

 

 

 

 

 

 

 

Obligations sponsored by the US Government limited to:

• Federal Farm Credit Bank

• Federal Home Loan Bank

• Federal Home Loan Mortgage Corporation

• Federal National Mortgage Association

• Student Loan Marketing Association

 

• None

 

• Final maturity less than 5 years

 

• Not Applicable

 

 

 

 

 

 

 

Obligations collateralized by the US Government limited to:

• Repurchase agreements

 

• 25% of portfolio

• Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

• Final maturity less than 5 years

 

• Over collateralized (102%) by US Government and agency securities

 

--------------------------------------------------------------------------------


 

Obligations issued by the US-owned commercial banks limited to:

• Bankers’ Acceptances

• Certificates of Deposit

• Time deposits

 

• 75% of portfolio

• Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

• Final maturity less than 5 years

 

As applicable:

• Short-term rating of A-2/P-2/F-2 or higher

• Long-term rating of A or higher

 

 

 

 

 

 

 

US-dollar denominated obligations issued by the non-US commercial banks limited
to:

• Bankers’ Acceptances

• Certificates of Deposit

• Time deposits

 

• 25% of portfolio

• Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

• Final maturity less than 5 years

 

As applicable:

• Short-term rating of A-2/P-2/F-2 or higher

• Long-term rating of A or higher

 

 

 

 

 

 

 

Obligations of major US corporations and US holding companies limited to:

• Commercial paper

• Medium term notes

• Floating rate notes

• Corporate bonds

• Auction rate securities

 

• 75% of portfolio

• Any one issuer or affiliate not to exceed the greater of $10 million or 10% of
the portfolio

• Auction rate securities limited to the lower of 10% of portfolio or $5 million

 

• Final maturity less than 5 years

 

As applicable:

• Short-term rating of A-2/P-2/F-2 or higher

• Long-term rating of A or higher

 

 

 

 

 

 

 

US-dollar denominated obligations of major corporations and holding companies
limited to:

 

• 25% of portfolio

• Any one issuer or affiliate not to exceed the greater of $10 million or 10% of
the portfolio

 

• Final maturity less than 5 years

 

As applicable:

• Short-term rating of A-2/P-2/F-2 or higher

• Long-term rating of A or higher

 

2

--------------------------------------------------------------------------------


 

• Commercial paper

• Medium term notes

• Floating rate notes

• Corporate bonds

• Auction rate securities

 

• Auction rate securities limited to the lower of 10% of portfolio or $5 million

 

 

 

 

 

 

 

 

 

 

 

Pooled investments limited to:

• 2a-7 Money market funds

• Bond funds

 

• Consistent with the Company’s liquidity requirements

 

• Final maturity less than 5 years

 

• AA or higher

 

 

 

 

 

 

 

International Money Market Instruments limited to:

• Eurodollar certificates of deposit and bonds

• Eurodollar time deposits

• Yankee certificates of deposit

 

• 20% of portfolio

• Any one country not to exceed 10% of portfolio

 

• Final maturity less than 5 years

 

As applicable:

• Short-term rating of A-1/P-1/F-1 or higher

• Long-term rating of A or higher

 

 

 

 

 

 

 

Tax exempt investments limited to:

• Commercial paper

• Municipal notes and bonds

• Floating rate put bonds

• Floating rate put notes

• Money market preferred stock

 

• 50% of portfolio

• Consistent with the limitations assigned to a similar taxable instrument

• Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

• Final maturity less than 5 years

 

• MIG-1/VMIG-1

• Credit enhanced (letter of credit or insured by someone like MBIA)

 

3

--------------------------------------------------------------------------------


 

• Money market funds

• Variable rate auction rate notes

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE II

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Domestic Lending Office

 

Eurodollar Lending Office

Credit Suisse First Boston

 

Eleven Madison Avenue New York, NY 10010 Attention: Agency Department Manager,
Telecopy No.: (212) 325-8304

 

Eleven Madison Avenue New York, NY 10010 Attention: Agency Department Manager,
Telecopy No.: (212) 325-8304

 

--------------------------------------------------------------------------------


 

SCHEDULE III

PRICING SCHEDULE

 

PRICING SCHEDULE

 

STATUS

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Applicable Margin for Eurodollar Rate Advances

 

1.50

%

3.00

%

5.50

%

5.75

%

Applicable Margin for Alternate Base Rate Advances

 

0.50

%

2.00

%

4.50

%

4.75

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Baa3 or better and the Borrower’s S&P Rating is BBB- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Ba2 or
better and the Borrower’s S&P Rating is BB or better.

 

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level II Status and (ii) the Borrower’s Moody’s Rating is B1 or
better and the Borrower’s S&P Rating is B+ or better.

 

“Level IV Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status or Level III Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the credit facility evidenced
by this Agreement.

 

“S&P Rating” means, at any time, the rating issued by Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies, Inc. and then in effect with
respect to the credit facility evidenced by this Agreement.

 

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Moody’s and
S&P Ratings.  The credit

 

--------------------------------------------------------------------------------


 

rating in effect on any date for the purposes of this Schedule is that in effect
at the close of business on such date.  If at any time the credit facility
evidenced by this Agreement does not have a Moody’s Rating or S&P Rating, Level
IV Status shall exist; provided, however, that if either S&P or Moody’s shall no
longer provide debt ratings for companies in the Borrower’s industry generally,
the Borrower may substitute for either such rating organization another
nationally recognized statistical rating organization, the corresponding ratings
of which shall be used to determine the Borrower’s Status.  If the Borrower is
split-rated, the lower rating will apply in all cases.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(d)

CONSENTS, AUTHORIZATION, FILINGS

 

The April 16, 2004 order of the Federal Energy Regulatory Commission (“FERC”) in
FERC Docket No. ES03-43-000, ES03-43-001, ES03-43-002, ES03-43-003, ES03-43-004,
ES04-13-000, Aquila, Inc., 107 FERC ¶ 61,044 (2004).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(i)

MATERIAL SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(n)

EXTENSION REGULATORY APPROVAL

 

1.               Approval of the Colorado Public Utilities Commission.

 

2.               Approval of the Federal Energy Regulatory Commission.

 

3.               Approval of the Kansas Corporation Commission.

 

4.               Approval of any other regulatory authority having proper
jurisdiction over the Borrower, to the extent that such approval is not known by
the Borrower to be required as of the date hereof.

 

--------------------------------------------------------------------------------


 

 SCHEDULE 5.02(j)

EXISTING DEBT

 

Aquila

Debt Position

16-Sep-04

 

 

 

ISSUE DATE
YR/MO/DAY

 

DUE DATE
YR/MO/DAY

 

AMOUNT
OUTSTANDING

 

 

 

 

 

 

 

 

 

SJLP FMB

 

February 1, 1991

 

February 1, 2021

 

19,125,000

 

Senior Notes

 

October 7, 1997

 

October 1, 2004

 

150,000,000

 

SJLP Unsecured MTN

 

March 15, 1995

 

March 15, 2005

 

20,000,000

 

Senior Notes

 

March 31, 1999

 

December 1, 2005

 

19,057,000

 

Senior Notes

 

October 17, 1996

 

October 15, 2006

 

85,900,000

 

Senior Notes

 

January 29, 1992

 

January 15, 2007

 

36,905,000

 

Manidorily Convertible Senior Notes (PIES)

 

August 24, 2004

 

September 15, 2007

 

345,000,000

 

Senior Notes

 

November 15, 1999

 

November 15, 2009

 

199,000,000

 

Sanwa Bus CC

 

December 9, 1995

 

December 9, 2009

 

4,022,290

 

Senior Notes

 

February 1, 2001

 

February 1, 2011

 

250,000,000

 

Debentures

 

July 24, 1986

 

July 1, 2011

 

2,366,232

 

Senior Notes

 

July 3, 2002

 

July 1, 2012

 

500,000,000

 

SJLP Unsecured Pollution Control Bonds

 

June 4, 1995

 

February 1, 2013

 

5,600,000

 

SJLP Unsecured MTN

 

November 30, 1993

 

November 29, 2013

 

9,000,000

 

SJLP Unsecured MTN

 

November 30, 1993

 

November 29, 2013

 

1,000,000

 

Senior Notes

 

March 31, 1999

 

November 15, 2021

 

80,850,000

 

Senior Notes

 

November 25, 1991

 

November 15, 2021

 

5,000,000

 

Senior Notes

 

March 3, 1993

 

March 1, 2023

 

51,500,000

 

SJLP Unsecured MTN

 

November 30, 1993

 

November 30, 2023

 

3,000,000

 

SJLP Unsecured MTN

 

December 6, 1993

 

December 1, 2023

 

7,000,000

 

Senior Notes

 

June 20, 2001

 

June 15, 2011

 

197,000,000

 

Wamego Ser.1996

 

March 1, 1996

 

March 1, 2026

 

7,300,000

 

State Envi.1993

 

May 26, 1993

 

May 1, 2028

 

5,000,000

 

Senior Notes (Retail QUIBS)

 

February 28, 2002

 

March 1, 2032

 

287,500,000

 

Gold Bank (Everest Revolver)

 

April 28, 2004

 

April 1, 2007

 

1,500,000

 

Gold Bank (Everest Term Loan)

 

April 28, 2004

 

April 1, 2007

 

5,500,000

 

Capital Lease Obligations

 

 

 

 

 

2,319,762

 

 

 

 

 

 

 

2,300,445,284

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF
TERM PROMISSORY NOTE

 

U.S.$_________

 

Dated:                              , 200 

 

FOR VALUE RECEIVED, the undersigned, AQUILA, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                      (the “Lender”) for the account of its
Applicable Lending Office on the Maturity Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Loans in figures] on the Maturity Date pursuant to the Credit Agreement dated as
of September 20, 2004 among the Borrower, the Lender and certain other lenders
parties thereto from time to time and Credit Suisse First Boston, acting through
its Cayman Islands Branch (“CSFB”), as Administrative Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to CSFB, as Administrative Agent, at The Bank of New York, ABA No.
02100018, Account No. 8900492627, Account Name: CSFB Agency Cayman, Reference:
Aquila or such other account in the United States as the Administrative Agent
may designate from time to time by notice to the Borrower, in same day funds. 
Each Loan made by the Lender to the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Loans by the Lender to the Borrower on the
Closing Date in an aggregate amount not to exceed at any time outstanding the
U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Loan being evidenced by this Promissory Note, (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified,
and (iii) contains transfer restrictions applicable to this Promissory Note..

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

A-1

--------------------------------------------------------------------------------


 

 

AQUILA, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loan

 

Amount of
Principal Paid or
Prepaid

 

Unpaid Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE

OF BORROWING

 

 

[Date]

 

Credit Suisse First Boston,
acting through its Cayman Islands Branch,
as Administrative Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Eleven Madison Avenue
  New York, New York 10010

 

Attention: [Agency Department Manager]

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement, dated as of September 20, 2004
(as amended or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among Aquila, Inc.,
certain Lenders parties thereto and Credit Suisse First Boston, acting through
its Cayman Islands Branch (“CSFB”), as Administrative Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

 

(i)            The Business Day of the Proposed Borrowing is
                       , 200.

 

(ii)           The Type of Loan comprising the Proposed Borrowing is [Alternate
Base Rate Loans] [Eurodollar Rate Loans].

 

(iii)          The aggregate amount of the Proposed Borrowing is
$                        .

 

(iv)          Proceeds of the Proposed Borrowing are to be wire-transferred in
accordance with the following instructions:

 

 

[(v)          The initial Interest Period for each Eurodollar Rate Loan made as
part of the Proposed Borrowing is          month[s].]

 

B-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that, as of the Proposed Borrowing, all the
applicable conditions contained in Section 3.01 of the Credit Agreement have
been satisfied (or waived pursuant to Section 8.01 of the Credit Agreement).

 

 

Very truly yours,

 

 

 

AQUILA, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

CLOSING CERTIFICATE

 

AQUILA, INC.

 

Pursuant to Section 3.01(g) of the Credit Agreement dated as of September 20,
2004 among Aquila, Inc. (the “Borrower”), the lenders parties thereto, and
Credit Suisse First Boston, acting through its Cayman Islands Branch (“CSFB”),
as Administrative Agent for the lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), the undersigned hereby certifies that [he or she] is the
                    of the Borrower and in such capacity further certifies as
follows:

 

1.             The representations and warranties of the Borrower set forth in
the Credit Agreement and each of the other Loan Documents to which the Borrower
is a party, are true and correct in all material respects on and as of the date
hereof.

 

2.             No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to the transactions to be consummated
on the date hereof.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his name.

 

 

 

 

 

Name:

 

Title:

 

 

 

 

Date:                      , 200_

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the date set forth below (the “Effective Date”) and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below). 
Capitalized terms used in this Assignment and Acceptance and not otherwise
defined herein have the meanings specified in the Credit Agreement dated as of
September 20, 2004 (as amended or modified from time to time, the “Credit
Agreement”) among Aquila, Inc. (the “Borrower”), the Lenders (as defined in the
Credit Agreement), and Credit Suisse First Boston, acting through its Cayman
Islands Branch (“CSFB”), as Administrative Agent for the Lenders (the
“Administrative Agent”).  Receipt of a copy of the Credit Agreement is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.             Assignor (the “Assignor”):

 

2.             Assignee (the “Assignee”):

 

3.             Assigned Interest:

 

D-1

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of
Loans of all Lenders

 

Amount of Loans
Assigned

 

Percentage Assigned
of Loans (1)

 

Loans

 

$

 

$

 

 

%

 

Effective Date:                       , 20    [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

 

 

--------------------------------------------------------------------------------

(1) Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor,

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE], as Assignee,

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Islands Branch, as Administrative Agent,

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

D-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim
created by the Assignor and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement and any other Loan Document or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement and any other Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement and any
other Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements referred to in Section 4.01 of the Credit
Agreement or delivered pursuant to Section 5.01 of the Credit Agreement, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and (v) if it is a Lender organized
under the laws of a jurisdiction outside the United States, attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to Section 2.15(e) of the Credit Agreement, duly completed and executed
by the Assignee; (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and any other Loan
Document that are required to be performed by it as a Lender; and (c) on behalf
of itself and its Approved Funds hereby releases and forever discharges the
Borrower and Credit Suisse First Boston (in its individual capacity and as
Administrative Agent under the Existing Credit Agreement), and their respective

 

D-5

--------------------------------------------------------------------------------


 

directors, officers, employees, attorneys, agents and affiliates from any and
all claims, actions, causes of action, demands, obligations, and liabilities of
every nature and reason in any way arising out of or in connection with the
Existing Credit Agreement (including, without limitation, any claims, actions,
causes of action, demands, obligations, or liabilities arising out of, or in any
way connected with, Section 2.7 or 9.1 of the Existing Credit Agreement).  The
Assignee further represents and warrants to the Borrower and Credit Suisse First
Boston that any Approved Fund of the Assignee, if any, which was a party to the
Existing Credit Agreement has executed and delivered to the Borrower a written
release consistent with the terms of clause (c) above.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Acceptance shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Acceptance by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be construed in accordance with and governed by the law of the State of
New York.

 

D-6

--------------------------------------------------------------------------------